Case 20-41308   Doc 269-2   Filed 04/09/20 Entered 04/09/20 21:55:17   Exhibit B:
                                RSA Pg 1 of 51


                                  Exhibit B

                       Restructuring Support Agreement
    Case 20-41308         Doc 269-2        Filed 04/09/20 Entered 04/09/20 21:55:17 Exhibit B:
                                               RSA Pg 2 of 51               EXECUTION VERSION


THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER OR ACCEPTANCE
WITH RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A
CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION 1125 OF THE BANKRUPTCY
CODE. ANY SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL APPLICABLE
SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE. NOTHING
CONTAINED IN THIS RESTRUCTURING SUPPORT AGREEMENT SHALL BE AN
ADMISSION OF FACT OR LIABILITY OR, UNTIL THE OCCURRENCE OF THE
AGREEMENT EFFECTIVE DATE ON THE TERMS DESCRIBED IN THIS AGREEMENT,
DEEMED BINDING ON ANY OF THE PARTIES TO THIS AGREEMENT.

THIS RESTRUCTURING SUPPORT AGREEMENT IS THE PRODUCT OF SETTLEMENT
DISCUSSIONS AMONG THE PARTIES THERETO. ACCORDINGLY, THIS
RESTRUCTURING SUPPORT AGREEMENT IS PROTECTED BY RULE 408 OF THE
FEDERAL RULES OF EVIDENCE AND ANY OTHER APPLICABLE STATUTES OR
DOCTRINES PROTECTING THE USE OR DISCLOSURE OF CONFIDENTIAL
SETTLEMENT DISCUSSIONS.

THIS RESTRUCTURING SUPPORT AGREEMENT DOES NOT PURPORT TO
SUMMARIZE ALL OF THE TERMS, CONDITIONS, REPRESENTATIONS, WARRANTIES,
AND OTHER PROVISIONS WITH RESPECT TO THE TRANSACTIONS DESCRIBED
HEREIN, WHICH TRANSACTIONS ARE SUBJECT IN THEIR ENTIRETY TO THE
NEGOTIATION AND COMPLETION OF DEFINITIVE DOCUMENTS AND THE CLOSING
OF ANY TRANSACTION SHALL BE SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH IN SUCH DEFINITIVE DOCUMENTS AND THE APPROVAL RIGHTS OF THE
PARTIES SET FORTH HEREIN AND IN SUCH DEFINITIVE DOCUMENTS.

                              RESTRUCTURING SUPPORT AGREEMENT

       This RESTRUCTURING SUPPORT AGREEMENT (including all exhibits, annexes, and
schedules attached to this agreement in accordance with Section 14.02, this “Agreement”) is made
and entered into as of March 10, 2020, by and among the following parties (each of the following
described in sub-clauses (i) through (iii) of this preamble, collectively, the “Parties”):1

          (i)      (a) Foresight Energy GP LLC, (b) Foresight Energy LP (“FELP”), a limited
                   partnership incorporated under the Laws of the state of Delaware, and (c) each of
                   FELP’s affiliates listed on Exhibit A to this Agreement that has executed and
                   delivered a counterpart signature page to this Agreement to counsel to the
                   Consenting Stakeholders (collectively, the “Company Parties”);

          (ii)     the undersigned holders of, or investment advisors, sub-advisors, or managers of
                   discretionary accounts that hold First Lien Facility Claims that have executed and
                   delivered counterpart signature pages to this Agreement, a Joinder, or a Transfer




1
      Capitalized terms used but not defined in the preamble and recitals to this Agreement have the meanings ascribed
      to them in Section 1.
Case 20-41308        Doc 269-2       Filed 04/09/20 Entered 04/09/20 21:55:17             Exhibit B:
                                         RSA Pg 3 of 51


               Agreement to counsel to the Company Parties (collectively, the “Consenting First
               Lien Lenders”); and

       (iii)   the undersigned holders of, or investment advisors, sub-advisors, or managers of
               discretionary accounts that hold, Second Lien Claims that have executed and
               delivered counterpart signature pages to this Agreement, a Joinder, or a Transfer
               Agreement to counsel to the Company Parties (collectively, the “Consenting
               Second Lien Noteholders” and, together with the Consenting First Lien Lenders,
               the “Consenting Stakeholders”).

                                             RECITALS

       WHEREAS, the Company Parties and the Consenting Stakeholders have in good faith and
at arm’s length negotiated or been apprised of certain restructuring and recapitalization
transactions with respect to the Company Parties’ capital structure on the terms set forth in: (a) this
Agreement; and (b) the term sheet setting forth the terms of the restructuring transactions, attached
as Exhibit B to this Agreement (the “Term Sheet” and, such transactions as described in this
Agreement and the Term Sheet, the “Restructuring Transactions”);

        WHEREAS, the Company Parties will implement the Restructuring Transactions in
connection with voluntary cases under chapter 11 of the Bankruptcy Code in the Bankruptcy Court
(the cases commenced, the “Chapter 11 Cases”); and

       WHEREAS, the Parties have agreed to take certain actions in support of the Restructuring
Transactions on the terms and conditions set forth in this Agreement and the Term Sheet;

      NOW, THEREFORE, in consideration of the covenants and agreements contained in this
Agreement, and for other valuable consideration, the receipt and sufficiency of which are
acknowledged, each Party, intending to be legally bound by this Agreement, agrees as follows:

                                           AGREEMENT

Section 1.     Definitions and Interpretation.
       1.01.   Definitions. The following terms shall have the following definitions:

        “Ad Hoc Crossover Group” means the ad hoc group comprising certain holders of
Company Claims/Interests represented by Milbank LLP and Perella Weinberg Partners LP and
listed on the signature pages to this Agreement.

      “Ad Hoc First Lien Group” means the ad hoc group comprising certain holders of
Company Claims/Interests represented by Akin Gump Strauss Hauer & Feld LLP, Thompson
Coburn LLP, and Lazard Frères & Co. LLC and listed on the signature pages attached to this
Agreement.

        “Agreement” has the meaning set forth in the preamble hereto and, for the avoidance of
doubt, includes all the exhibits and schedules attached hereto in accordance with Section 14.02
(including the Term Sheet).


                                                  2
Case 20-41308         Doc 269-2      Filed 04/09/20 Entered 04/09/20 21:55:17              Exhibit B:
                                         RSA Pg 4 of 51


      “Agreement Effective Date” means the date on which the conditions set forth in Section
2 have been satisfied or waived by the appropriate Party or Parties in accordance with this
Agreement.

      “Agreement Effective Period” means, with respect to a Party, the period from the
Agreement Effective Date to the Termination Date applicable to that Party.

        “Alternative Restructuring Proposal” means any proposal, offer, bid or term sheet with
respect to any dissolution, winding up, liquidation, reorganization, recapitalization, assignment for
the benefit of creditors, merger, transaction, consolidation, business combination, joint venture,
partnership, sale of all or substantially all assets, financing (debt or equity), restructuring (in each
case, of all or substantially all of one or more Company Parties, its assets, or its capital structure),
or repurchase, refinancing, extension or repayment of a material portion of the funded debt of one
or more of the Company Parties (in each case, outside of the ordinary course of business) other
than in accordance with or in furtherance of the Restructuring Transactions.

         “Backstop Commitment Agreement” means that certain backstop commitment
agreement to be entered by and among the Company Parties and the Exit Backstop Parties relating
to the terms and conditions under which the Exit Backstop Parties will agree to commit to backstop
the First Lien Exit Term Facility, which agreement shall be in form and substance acceptable to
the Company Parties and the Required Exit Backstop Parties.

       “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101–1532.

       “Bankruptcy Court” means the United States Bankruptcy Court for the Eastern District
of Missouri presiding over the Chapter 11 Cases.

     “Business Day” means any day other than a Saturday, Sunday, or other day on which
commercial banks are authorized to close under the Laws of, or are in fact closed in, the state of
New York.

       “Chapter 11 Cases” has the meaning set forth in the recitals to this Agreement.

       “Claim” has the meaning ascribed to it in section 101(5) of the Bankruptcy Code.

        “Common LP Units” means the common units representing FELP’s limited partnership
interests.

        “Company Claims/Interests” means any Claim against, or Equity Interest in, a Company
Party, including the First Lien Claims, the Second Lien Claims, the Common LP Units, the
Subordinated LP Units, and the IDRs.

       “Company Parties” has the meaning set forth in the recitals to this Agreement.

       “Conflicts Committee” means that certain conflicts committee of the board of directors of
Foresight Energy GP, which has been delegated the power and authority to, among other things,
review and evaluate any and all matters involving any potential financial or corporate restructuring



                                                   3
Case 20-41308       Doc 269-2      Filed 04/09/20 Entered 04/09/20 21:55:17           Exhibit B:
                                       RSA Pg 5 of 51


of the Company Parties, all material plans and proposals related thereto, and the terms and
conditions of each of the foregoing.

       “Confirmation Order” means the confirmation order with respect to the Plan.

      “Consenting First Lien Lenders” has the meaning set forth in the preamble to this
Agreement.

      “Consenting Second Lien Noteholders” has the meaning set forth in the preamble to this
Agreement.

       “Consenting Stakeholders” has the meaning set forth in the preamble to this Agreement.

       “Constitutional Documents” means certificates of formation, limited liability company
agreements, partnership agreements, certificates of incorporation, bylaws or any similar entity
organizational or constitutive document, as applicable.

       “Definitive Documents” means the documents set forth in Section 3.01.

        “Designated Defaults” means the Default or Event of Default arising directly from the
failure of the Borrowers (as defined in the First Lien Credit Agreement) to make the interest
payment that the First Lien Credit Agreement requires to be paid on February 28, 2020.

        “DIP Backstop Parties” means those Entities set forth on Exhibit A to the Term Sheet,
together with their affiliates, and any affiliated investment funds, investment vehicles or Entity
that is managed, advised or sub-advised by such Entity or such affiliate.

     “DIP Claim” means any Claim under the DIP Credit Agreement and the other DIP
Documents.

       “DIP Credit Agreement” means the credit agreement with respect to the DIP Facility.

         “DIP Facility Documents” means the documents governing the DIP Facility, including
any amendments, modifications, and supplements thereto, and together with any related notes,
certificates, agreements, security agreements, documents, and instruments (including any
amendments, restatements, supplements or modifications of any of the foregoing) related to or
executed in connection therewith, and the DIP Orders.

       “DIP Facility” has the meaning set forth in the Term Sheet.

        “DIP Orders” means the orders of the Bankruptcy Court entered in the Chapter 11 Cases
(whether interim or final) approving the DIP Facility and authorizing the use of cash collateral,
including the Interim DIP Order and Final DIP Order.

       “Disclosure Statement” means the disclosure statement with respect to the Plan.

       “Entity” shall have the meaning set forth in section 101(15) of the Bankruptcy Code.




                                                4
Case 20-41308         Doc 269-2      Filed 04/09/20 Entered 04/09/20 21:55:17              Exhibit B:
                                         RSA Pg 6 of 51


         “Equity Interests” means, collectively, (i) any equity security (as such term is defined in
Bankruptcy Code section 101(16)), (ii) any other instrument evidencing an ownership or voting
interest, whether or not transferable, (iii) any option, warrant, or right, contractual or otherwise, to
acquire, sell or subscribe for any such interest, (iv) the IDRs, and (v) any and all Claims that are
otherwise determined by the Bankruptcy Court to be an equity interest, including any Claim or
debt that is recharacterized as an equity interest.

         “Excluded Contract/Lease Defaults” means any default or breach of any of the Material
Contracts/Leases by the Company Parties existing as of the date of this Agreement or arising out
of, or in connection with, the solicitation of the Chapter 11 Cases by the Company.

        “Exit Backstop Parties” means those Entities set forth on Exhibit B to the Term Sheet,
together with their affiliates, and any affiliated investment funds, investment vehicles or Entity
that is managed, advised or sub-advised by such Entity or such affiliate.

       “FELP” has the meaning set forth in the Preamble to this Agreement.

       “First Lien Claim” means any Claim against any Company Party on account of the First
Lien Credit Facility.

        “First Lien Credit Agreement” means that certain Credit and Guaranty Agreement, dated
as of March 28, 2017, by and among (i) Foresight Energy LLC, as the borrower, (ii) FELP and
certain subsidiaries of Foresight Energy LLC, as guarantors, (iii) The Huntington National Bank,
as Facilities Administrative Agent, (iv) Lord Securities Corporation, as Term Administrative
Agent, (v) the other Lenders party thereto, (vi) Goldman Sachs Lending Partners LLC, The
Huntington National Bank, Deutsche Bank Securities Inc., and Citigroup Global Markets Inc., as
Joint Lead Arrangers and Joint Bookrunners, and (vii) Goldman Sachs Lending Partners LLC, as
Syndication Agent, as such agreement may be amended, supplemented, or otherwise modified
from time to time.

       “First Lien Credit Facility” means the senior secured first-priority credit facility provided
pursuant to the First Lien Credit Agreement.

       “First Lien Exit Term Facility” means the new first lien term loan financing facility, the
terms and conditions of which shall be consistent with the terms and conditions set forth in the
Backstop Commitment Agreement.

        “First Lien Exit Term Facility Documents” means the documents governing the First
Lien Exit Term Facility, including any amendments, modifications, and supplements thereto, and
together with any related notes, certificates, agreements, security agreements, documents, and
instruments (including any amendments, restatements, supplements or modifications of any of the
foregoing) related to or executed in connection therewith.

       “First Lien Facilities Administrative Agent” means the “Facilities Administrative
Agent,” as defined in the First Lien Credit Agreement.

       “First Lien Lender” means a holder of a First Lien Claim.



                                                   5
Case 20-41308        Doc 269-2      Filed 04/09/20 Entered 04/09/20 21:55:17             Exhibit B:
                                        RSA Pg 7 of 51


       “Final DIP Order” means an order entered in the Chapter 11 Cases authorizing debtor in
possession financing and/or the use of cash collateral on a final basis.

       “First Day Pleadings” means the first-day pleadings that the Company Parties file upon
the commencement of the Chapter 11 Cases.

        “General Unsecured Claim” means any general unsecured claim against any Company
Party as set forth in the Term Sheet.

        “IDR” means those certain incentive distribution rights representing the right to receive
an increasing percentage of quarterly distributions from FELP’s operating surplus after the
achievement of certain minimum-quarterly-distribution and target-distribution levels.

        “Interim DIP Order” means an order entered in the Chapter 11 Cases authorizing debtor
in possession financing and/or the use of cash collateral on an interim basis.

      “Joinder” means a joinder to this Agreement substantially in the form attached to this
Agreement as Exhibit C.

       “Law” means any federal, state, local, or foreign law (including common law), statute,
code, ordinance, rule, regulation, order, ruling, or judgment, in each case, that is validly adopted,
promulgated, issued, or entered by a governmental authority of competent jurisdiction (including
the Bankruptcy Court).

       “Lender” has the meaning set forth in the Credit Agreement.

       “Management Incentive Plan” means the management incentive plan that Reorganized
FELP will adopt, reserving up to 10% of the New Common Equity, with the initial grant being
determined by the date of the hearing to approve the Disclosure Statement by the Required First
Lien Lenders in consultation with (i) a compensation consultant reasonably acceptable to the
Required First Lien Lenders and (ii) the Chief Executive Officer of the Company Parties, with
subsequent grants to be determined by the board of directors, board of managers, or similar
governing body of Reorganized FELP.

        “Material Contracts/Leases” means the contracts and/or leases to which the Company
Parties are party and listed on Exhibit C hereto. For the avoidance of doubt, the Material
Contracts/Leases shall include the Renegotiated Contracts/Leases.

       “Milestones” means the milestones set forth in Section 4.

      “Murray Energy” means Murray Energy Corporation and its direct and indirect wholly-
owned subsidiaries, other than the Company Parties.

       “New Common Equity” means the new equity issued by Reorganized FELP.

      “New Governance Documents” means the Constitutional Documents for Reorganized
FELP, and each of the other Company Parties, including articles of incorporation, bylaws,



                                                 6
Case 20-41308        Doc 269-2      Filed 04/09/20 Entered 04/09/20 21:55:17             Exhibit B:
                                        RSA Pg 8 of 51


stockholders’ agreement, and the identity of proposed members of Reorganized FELP’s board of
directors, board of managers, or similar governing body.

        “Parties” has the meaning set forth in the preamble to this Agreement.

       “Permitted Transferee” means each transferee of any Company Claims/Interests who
meets the requirements of Section 9.01.

        “Petition Date” means the first date any of the Company Parties commences a Chapter 11
Case.

        “Plan” means the plan of reorganization with respect to the Restructuring Transactions.

        “Plan Effective Date” means the date upon which (a) no stay of the Confirmation Order
is in effect and the order is a final order not subject to an ongoing appeal and the time to appeal
has expired, (b) all conditions precedent to the effectiveness of the Plan have been satisfied or are
expressly waived in accordance with the terms thereof, as the case may be, (c) the transactions to
occur on the Plan Effective Date pursuant to the Plan become effective or are consummated, and
(d) the substantial consummation (as defined in section 1101 of the Bankruptcy Code) of the Plan
occurs.

       “Plan Supplement(s)” means the compilation of documents and forms of documents,
schedules, and exhibits to the Plan that will be filed by the Company Parties with the Bankruptcy
Court.

        “Qualified Marketmaker” means an entity that (a) holds itself out to the public or the
applicable private markets as standing ready in the ordinary course of business to purchase from
customers and sell to customers Company Claims/Interests (or enter with customers into long and
short positions in Company Claims/Interests), in its capacity as a dealer or market maker in
Company Claims/Interests and (b) is, in fact, regularly in the business of making a market in claims
against issuers or borrowers (including debt securities or other debt).

        “Releases” has the meaning set forth in the Term Sheet.

      “Reorganized FELP” means FELP, or, if applicable, the successor Entity of FELP,
immediately subsequent to the effectiveness of the Plan.

       “Renegotiated Contracts/Leases” means the renegotiated contracts and leases set forth in
the Term Sheet.

      “Required Exit Backstop Parties” means the Exit Backstop Parties providing more than
60% of the commitments to backstop the Syndication Amount (as defined in the Term Sheet).

        “Required First Lien Lenders” means Consenting First Lien Lenders holding over 60%
of the aggregate outstanding principal amount of First Lien Facility Claims held by all Consenting
First Lien Lenders.




                                                 7
Case 20-41308        Doc 269-2      Filed 04/09/20 Entered 04/09/20 21:55:17             Exhibit B:
                                        RSA Pg 9 of 51


      “Required Second Lien Noteholders” means, as of the relevant date, Consenting Second
Lien Noteholders holding over 50% of the aggregate outstanding principal amount of the Second
Lien Notes Claims that are held by all Consenting Second Lien Noteholders.

      “Restructuring Transactions” has the meaning set forth in the preamble to this
Agreement.

       “Rules” means Rule 501(a)(1), (2), (3), and (7) of Regulation D under the Securities Act.

       “Second Lien Claim” means any Claim against any Company Party on account of the
Second Lien Notes, including any guarantee of the Second Lien Notes pursuant to the Second Lien
Indenture, all Obligations (as defined in the Second Lien Indenture) arising under the Second Lien
Indenture and any costs that are reimbursable by any Company Party pursuant to the Second Lien
Indenture.

        “Second Lien Indenture” means the Indenture, dated March 28, 2017, by and among
Foresight Energy LLC and Foresight Energy Finance Corporation, as the Issuers, the Guarantors
party thereto, and Wilmington Trust, National Association, as Trustee, pursuant to which the
Second Lien Notes were issued, as such indenture may be amended, supplemented, or otherwise
modified from time to time.

       “Second Lien Notes” means the 11.50% Second Lien Senior Secured Notes due 2023
issued by Foresight Energy LLC and Foresight Energy Finance Corporation pursuant to the
Indenture.

       “Second Lien Noteholder” means a holder of a Second Lien Claim.

       “Securities Act” means the Securities Act of 1933, as amended.

       “Solicitation Materials” means all solicitation materials in respect of the Plan, including
the Disclosure Statement and related ballots.

        “Subordinated LP Units” means the subordinated units representing FELP’s limited
partnership interests, which are not entitled to receive a distribution from FELP’s operating surplus
until the holders of Common LP Units have received a certain minimum quarterly distribution
from FELP’s operating surplus.

        “Termination Date” means the date on which termination of this Agreement as to a Party
is effective in accordance with Sections 12.01, 12.02, 12.03, or 12.03.

       “Term Sheet” has the meaning set forth in the preamble to this Agreement.

        “Transfer” means to sell, resell, reallocate, use, pledge, assign, transfer, hypothecate,
participate, donate, or otherwise encumber or dispose of, directly or indirectly (including through
derivatives, options, swaps, pledges, forward sales, or other transactions); provided, however, that
any pledge in favor of (i) a bank or broker dealer at which a Consenting Stakeholder maintains an
account, where such bank or broker dealer holds a security interest or other encumbrance over
property in the account generally or (ii) any lender, agent or trustee to secure obligations generally


                                                  8
Case 20-41308        Doc 269-2       Filed 04/09/20 Entered 04/09/20 21:55:17             Exhibit B:
                                         RSA Pg 10 of 51


under debt issued by the applicable fund or account, in each case shall not be deemed a “Transfer”
for any purposes hereunder.

        “Transfer Agreement” means an executed form of the transfer agreement providing,
among other things, that a transferee is bound by the terms of this Agreement and substantially in
the form attached to this Agreement as Exhibit D.

       “Valuation Analysis” has the meaning set forth in the Term Sheet.

        1.02. Interpretation. For purposes of this Agreement, in the appropriate context, each
term, whether stated in the singular or the plural, shall include both the singular and the plural, and
pronouns stated in the masculine, feminine, or neuter gender shall include the masculine, feminine,
and the neuter gender;

        (b)    capitalized terms defined only in the plural or singular form shall nonetheless have
their defined meanings when used in the opposite form;

        (c)    unless otherwise specified, any reference in this Agreement to a contract, lease,
instrument, release, indenture, or other agreement or document being in a particular form or on
particular terms and conditions means that such document shall be substantially in such form or
substantially on such terms and conditions;

       (d)     unless otherwise specified, any reference in this Agreement to an existing
document, schedule, or exhibit shall mean such document, schedule, or exhibit, as it may have
been or may be amended, restated, supplemented, or otherwise modified from time to time;
notwithstanding the foregoing, any capitalized terms in this Agreement that are defined with
reference to another agreement, are defined with reference to such other agreement as of the date
of this Agreement, without giving effect to any termination of such other agreement or
amendments to such capitalized terms in any such other agreement following the date of this
Agreement;

       (e)     unless otherwise specified, all references in this Agreement to “Sections” are
references to Sections of this Agreement;

       (f)      captions and headings to Sections are inserted for convenience of reference only
and are not intended to be a part of or to affect the interpretation of this Agreement;

        (g)      references to “shareholders,” “directors,” and/or “officers” shall also include
“members” and/or “managers,” as applicable, as such terms are defined under the applicable
limited liability company Laws;

       (h)     the use of “include” or “including” is without limitation, whether stated or not;

        (i)     the words “herein,” “hereof,” and “hereto” refer to this Agreement in its entirety
rather than to any particular portion of this Agreement;

       (j)    the phrase “counsel to the Consenting Stakeholders” refers in this Agreement to
each counsel specified in Section 14.09 other than counsel to the Company Parties; and


                                                  9
Case 20-41308        Doc 269-2     Filed 04/09/20 Entered 04/09/20 21:55:17            Exhibit B:
                                       RSA Pg 11 of 51


       (k)     Rule 9006(a) of the Federal Rules of Bankruptcy Procedure applies in computing
any period of time prescribed or allowed herein only to the extent such period of time governs a
Milestone pertaining to the entry of an order by the Bankruptcy Court in the Chapter 11 Cases.

Section 2.     Effectiveness of this Agreement. This Agreement shall become effective and
binding upon each of the Parties at 12:00 a.m., prevailing Eastern Time, on the Agreement
Effective Date, which is the date on which all of the following conditions have been satisfied or
waived in accordance with this Agreement:

        (a)    each of the Company Parties shall have executed and delivered counterpart
signature pages of this Agreement to counsel to each of the Parties;

        (b)   holders of at least two thirds (2/3) of the aggregate outstanding principal amount of
the First Lien Claims shall have executed and delivered counterpart signature pages of this
Agreement to counsel to each of the Parties;

       (c)    holders of at least two thirds (2/3) of the aggregate outstanding principal amount of
the Second Lien Claims shall have executed and delivered counterpart signature pages of this
Agreement to counsel to each of the Parties;

        (d)     counsel to the Company Parties shall have given notice to counsel to the Consenting
Stakeholders in the manner set forth in Section 14.09 (by email or otherwise) that the other
conditions to the Agreement Effective Date set forth in this Section 2 have occurred; and

        (e)    the Company Parties shall have paid, or caused to be paid, all undisputed,
reasonable, and documented fees, out of pocket expenses, and unpaid professional retainer
amounts of the professionals identified in Section 7.03, subject to any applicable terms in their
respective engagement letters prior to the Agreement Effective Date.

Section 3.     Definitive Documents.

        3.01. The “Definitive Documents” governing the Restructuring Transactions shall
consist of the following: (A) this Agreement, including the Term Sheet; (B) the Plan, Disclosure
Statement and their exhibits; (C) the Confirmation Order; (D) the DIP Documents, and any
documents relating to the syndication of the DIP Facility; (E) the Solicitation Materials; (F) the
order of the Bankruptcy Court approving the Disclosure Statement and the other Solicitation
Materials; (G) the First Day Pleadings and all orders sought pursuant thereto; and (H) the Plan
Supplement(s) (including the New Governance Documents, the First Lien Exit Term Facility
Documents and any documents relating to the syndication of the First Lien Exit Term Facility, the
Backstop Commitment Agreement, and the Management Incentive Plan).

        3.02. The Definitive Documents not executed or in a form attached to this Agreement as
of the Agreement Effective Date remain subject to negotiation and completion pursuant to the
terms of this Agreement. Upon completion, the Definitive Documents shall contain terms,
conditions, representations, warranties, and covenants consistent with the terms of this Agreement
(including the Term Sheet), as it may be modified, amended, or supplemented in accordance with
Section 12.05, and otherwise be in form and substance acceptable to the Company Parties and the
Required First Lien Lenders; provided, that (A) the Plan, (B) the Confirmation Order, (C) the DIP


                                                10
Case 20-41308        Doc 269-2      Filed 04/09/20 Entered 04/09/20 21:55:17             Exhibit B:
                                        RSA Pg 12 of 51


Documents and (D) the First Lien Exit Term Facility Documents, in each case solely to the extent
of a direct economic treatment of Second Lien Claims, shall also be in form and substance
reasonably acceptable to the Required Second Lien Lenders.

Section 4.    Milestones. The following Milestones shall apply to this Agreement unless
extended or waived in writing by the Company Parties and the Required First Lien Lenders:

       (a)     the Petition Date shall occur by March 10, 2020;

       (b)     no later than the Petition Date, the Company Parties shall have filed the First Day
Pleadings with the Bankruptcy Court;

        (c)    no later than five (5) calendar days after the Petition Date, the Bankruptcy Court
shall have entered the Interim DIP Order;

        (d)    no later than thirty-five (35) calendar days after the Petition Date, (i) the
Bankruptcy Court shall have entered the Final DIP Order, and (ii) the Company Parties shall have
filed the Plan and the Disclosure Statement (which shall include the Valuation Analysis, which
shall be acceptable to the Required First Lien Lenders in their sole and absolute discretion) with
the Bankruptcy Court;

        (e)    no later than fifty (50) calendar days after the Petition Date, the Company Parties
shall have entered into each of Renegotiated Contracts/Leases in form and substance acceptable to
the Company Parties and the Required First Lien Lenders;

       (f)      no later than seventy (70) calendar days after the Petition Date, the Bankruptcy
Court shall have entered an order approving the Disclosure Statement in form and substance
reasonably acceptable to the Company Parties and the Required First Lien Lenders and, solely
with respect to the economic treatment provided on account of the Second Lien Claims, reasonably
acceptable to the Required Second Lien Lenders;

       (g)     no later than one hundred fifteen (115) calendar days after the Petition Date, the
Bankruptcy Court shall have entered the Confirmation Order in form and substance acceptable to
the Company Parties and the Required First Lien Lenders and, solely with respect to the economic
treatment provided on account of the Second Lien Claims, reasonably acceptable to the Required
Second Lien Lenders; and

        (h)    no later than one hundred thirty (130) calendar days after the Petition Date, the Plan
Effective Date shall have occurred.

Section 5.     Commitments of the Consenting Stakeholders.

       5.01. Affirmative Commitments.      During the Agreement Effective Period, each
Consenting Stakeholder severally, and not jointly, agrees in respect of all of its Company
Claims/Interests, to:

        (a)     support the Restructuring Transactions within the timeframes outlined herein and
in the Definitive Documents;


                                                 11
 Case 20-41308         Doc 269-2      Filed 04/09/20 Entered 04/09/20 21:55:17                Exhibit B:
                                          RSA Pg 13 of 51


       (b)     use commercially reasonable efforts (i) to cooperate with and, subject to applicable
Laws, assist the Company Parties in obtaining additional support for the Restructuring
Transactions from the Company Parties’ other stakeholders, and (ii) to facilitate the solicitation,
confirmation and consummation of the Restructuring Transactions;

        (c)     negotiate in good faith and use commercially reasonable efforts to execute and
implement the Definitive Documents that are consistent with this Agreement to which it is required
to be a party; and

        (d)     consent to, and not make an election to opt out of, the Releases.

         5.02. Chapter 11 Voting. In addition to the obligations set forth in Section 5.01, during
the Agreement Effective Period, each Consenting Stakeholder that is entitled to vote to accept or
reject the Plan pursuant to its terms, severally, and not jointly, agrees that it shall, subject to receipt
by such Consenting Stakeholder of the Solicitation Materials:

        (a)    vote each of its Company Claims/Interests entitled to vote on the Plan to accept the
Plan by delivering its duly executed and completed ballot accepting the Plan on a timely basis
following the commencement of the solicitation of the Plan and its actual receipt of the Solicitation
Materials and the ballot;

        (b)     to the extent it is permitted to elect whether to opt out of the releases set forth in the
Plan, elect not to opt out of the releases set forth in the Plan by timely delivering its duly executed
and completed ballot(s) indicating such election; and

      (c)     not change, withdraw, amend, or revoke (or cause to be changed, withdrawn,
amended, or revoked) any vote or election referred to in clauses (a) and (b) above.

        5.03.   DIP Backstop Commitments.

        (a)    In addition to the obligations set forth in Sections 5.01 and 5.02, subject to the terms
and conditions set forth in this Agreement and the Term Sheet, during the Agreement Effective
Period, each of the DIP Backstop Parties hereby agree, on a several and not joint basis, to backstop
the New Money DIP Commitments (as defined in the Term Sheet) in the amounts set forth above
such DIP Backstop Party’s name on Exhibit A to the Term Sheet; provided that

                (i)     no failure of any DIP Backstop Party to comply with any of its backstop
                        obligations hereunder shall prejudice the rights of any other DIP Backstop
                        Party; and

                (ii)    no DIP Backstop Party shall be required to fund the commitment of another
                        DIP Backstop Party in the event such other DIP Backstop Party fails to do
                        so (the “Breaching Party”), but may at its option do so, in whole or in part,
                        in which case such performing DIP Backstop Party shall be entitled to all
                        or a proportionate share, as the case may be, of the DIP Facility and related
                        fees and put option premiums that would otherwise be issued to the
                        Breaching Party.



                                                    12
Case 20-41308        Doc 269-2      Filed 04/09/20 Entered 04/09/20 21:55:17              Exhibit B:
                                        RSA Pg 14 of 51


         (b)     Subject to the terms and conditions set forth in this Agreement, the DIP Documents
and any documents relating to the syndication of the DIP Facility, (i) each of the DIP Backstop
Parties agrees to fund the Initial Term Loans (as defined in DIP Credit Agreement) on the Closing
Date (as defined in the DIP Credit Agreement) subject to satisfaction of the conditions set forth in
the DIP Credit Agreement and (ii) thereafter, any remaining portion of the DIP Backstop Parties’
New Money DIP Commitments shall be reduced pro rata in an aggregate amount equal to any
commitment allocated on or prior to the Syndication Date (as defined in the DIP Credit Agreement)
to the other Consenting First Lien Lenders and Consenting Second Lien Noteholders that choose
to participate in the DIP Facility.

         5.04. First Lien Exit Term Loan Facility. In addition to the obligations set forth in
Sections 5.01, 5.02, and 5.03 during the Agreement Effective Period, the Company Parties and the
Exit Backstop Parties shall enter into the Backstop Commitment Agreement, in form and substance
acceptable to the Company Parties and the Required Exit Backstop Parties, prior to the hearing to
approve the Disclosure Statement, pursuant to which the Exit Backstop Parties commits (on a
several, but not joint, basis) to provide the First Lien Exit Facility on the terms and in the amounts
set forth in the Backstop Commitment Agreement.

         5.05. Negative Covenants. During the Agreement Effective Period, each Consenting
Stakeholder severally, and not jointly, agrees in respect of all of its Company Claims/Interests that
it shall not, directly or indirectly, and shall not direct any other person to:

      (a)     object to, delay, impede, or take any other action to interfere with acceptance,
implementation, or consummation of the Restructuring Transactions;

       (b)     propose, file, support, or vote for any Alternative Restructuring Proposal;

       (c)      file any motion, pleading, or other document with the Bankruptcy Court or any
other court that, in whole or in part, is inconsistent with this Agreement or the Term Sheet;

       (d)     exercise any right or remedy for the enforcement, collection, or recovery of any of
the Company Claims/Interests against the Company Parties, including rights or remedies arising
from or asserting or bringing any claims under or with respect to the First Lien Claims or Second
Lien Claims (as applicable), other than as otherwise permitted under this Agreement;

        (e)     object to, delay, impede, or take any other action to interfere with the Company
Parties’ ownership and possession of their assets, wherever located, or interfere with the automatic
stay arising under section 362 of the Bankruptcy Code; or

        (f)    object to, delay, impede, or take any other action to interfere with, any motion or
other pleading or document filed by a Company Party in the Bankruptcy Court that is consistent
with this Agreement.

Section 6.       Additional Provisions Regarding the Consenting Stakeholders’ Commitments.
Nothing in this Agreement shall: (a) impair or waive the rights of any Consenting Stakeholder to
appear as a party in interest in any matter to be adjudicated in order to be heard concerning any
matter arising under the Chapter 11 Cases so long as the exercise of any such right is not in
violation of or inconsistent with this Agreement, the Term Sheet, or such Consenting Stakeholder’s


                                                 13
Case 20-41308        Doc 269-2      Filed 04/09/20 Entered 04/09/20 21:55:17             Exhibit B:
                                        RSA Pg 15 of 51


obligations hereunder or thereunder, or (b) prevent any Consenting Stakeholder from enforcing
this Agreement or contesting whether any matter, fact, or thing is a breach of, or is inconsistent
with, this Agreement.

Section 7.     Commitments of the Company Parties.
        7.01. Affirmative Commitments. Except as set forth in Section 8, during the Agreement
Effective Period, the Company Parties agree to:

       (a)     support and take all steps reasonably necessary and desirable to consummate the
Restructuring Transactions in accordance with this Agreement;

       (b)     to the extent any legal or structural impediment arises that would prevent, hinder,
or delay the consummation of the Restructuring Transactions contemplated in this Agreement,
support and take all steps reasonably necessary and desirable to address any such impediment;

        (c)    use commercially reasonable efforts to obtain any and all required regulatory and/or
third-party approvals for the Restructuring Transactions;

        (d)    negotiate in good faith and use commercially reasonable efforts to execute and
deliver the Definitive Documents and any other agreements required to effectuate and consummate
the Restructuring Transactions as contemplated by this Agreement;

        (e)     use commercially reasonable efforts to provide draft copies of all Definitive
Documents and any other material motions or applications or other material documents to be filed
in the Chapter 11 Cases to counsel to the Consenting Stakeholders, if reasonably practicable at
least two (2) business days in advance of when the Company Parties intend to file such documents,
and, without limiting any approval rights set forth in this Agreement, consult in good faith with
counsel to the Consenting Stakeholders regarding the form and substance of any such proposed
filing;

         (f)     timely file a formal objection to any motion filed with the Bankruptcy Court by a
third party seeking the entry of an order (i) directing the appointment of a trustee or examiner (with
expanded powers beyond those set forth in sections 1106(a)(3) and (4) of the Bankruptcy Code),
(ii) converting the Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code, or
(iii) dismissing the Chapter 11 Cases;

        (g)      timely file a formal objection to any motion filed with the Bankruptcy Court by a
third party seeking the entry of an order modifying or terminating the Company Parties’ exclusive
right to file and/or solicit acceptances of a plan of reorganization, as applicable;

       (h)     not engage in any material merger, consolidation, disposition, acquisition ,
investment, dividend, sale-leaseback, or similar transaction outside the ordinary course without
the consent of the Required First Lien Lenders, except as provided in the Definitive Documents;
and

       (i)    subject to the terms of the DIP Orders or other order of the Bankruptcy Court,
timely pay the reasonable and documented fees and expenses of the Consenting Stakeholders


                                                 14
Case 20-41308        Doc 269-2     Filed 04/09/20 Entered 04/09/20 21:55:17            Exhibit B:
                                       RSA Pg 16 of 51


pursuant to Section 7.03 hereof arising prior to and after the Petition Date, consistent with all
governing engagement agreements.

        7.02. Negative Commitments. Except as set forth in Section 8, during the Agreement
Effective Period, each of the Company Parties shall not directly or indirectly:

      (a)     object to, delay, impede, or take any other action to interfere with acceptance,
implementation, or consummation of the Restructuring Transactions;

       (b)     take any action that is inconsistent with, or is intended to frustrate or impede
approval, implementation and consummation of, the Restructuring Transactions described in this
Agreement or the Term Sheet;

      (c)     modify the Plan, in whole or in part, in a manner that is inconsistent with this
Agreement or the Term Sheet; or

       (d)     file any motion, pleading, or Definitive Documents with the Bankruptcy Court or
any other court (including any modifications or amendments thereof) that, in whole or in part, is
not consistent with this Agreement or the Term Sheet unless such motion, pleading or Definitive
Document is otherwise reasonably acceptable to Required First Lien Lenders.

       7.03. Fees and Expenses. Subject to the terms of the DIP Orders or other order of the
Bankruptcy Court, the Company Parties shall pay or cause to be paid the reasonable and
documented fees and out-of-pocket expenses when due of (i) Akin Gump Strauss Hauer & Feld
LLP and Thompson Coburn LLP, as counsel to the Ad Hoc First Lien Group, (ii) Milbank LLP
and Bryan Cave Leighton Paisner LLP, as counsel to the Ad Hoc Crossover Group, (iii) Lazard
Frères & Co. LLC, as financial advisor to the Ad Hoc First Lien Group, and (iv) Perella Weinberg
Partners, as financial advisor to the Ad Hoc Crossover Group.

Section 8.     Additional Provisions Regarding Company Parties’ Commitments.

        8.01. Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement shall require a Company Party or the board of directors, board of managers, or similar
governing body of a Company Party (including the Conflicts Committee) to take any action or to
refrain from taking any action to the extent such Company Party, board of directors, board of
managers, or similar governing body (including the Conflicts Committee) believes in good faith,
after consulting with counsel, that the taking or failing to take such action would be inconsistent
with applicable Law or with its fiduciary obligations under applicable Law, and any such action
or inaction pursuant to this Section 8.01 shall not be deemed to constitute a breach of this
Agreement; provided, that each Consenting Stakeholder reserves its rights to challenge any
exercise by any Company Party of its respective fiduciary duties.

        8.02. Notwithstanding anything to the contrary in this Agreement, but subject to the terms
of Section 8.01, each Company Party (including the Conflicts Committee) and their respective
directors, officers, employees, investment bankers, attorneys, accountants, consultants, and other
advisors or representatives shall have the rights to: (a) consider, respond to, and facilitate
Alternative Restructuring Proposals or other transactions; provided, that the Company Parties shall
not seek or solicit any Alternative Restructuring Proposal; (b) provide confidential information


                                                15
Case 20-41308        Doc 269-2     Filed 04/09/20 Entered 04/09/20 21:55:17             Exhibit B:
                                       RSA Pg 17 of 51


concerning any Company Party to any party entering into confidentiality or non-disclosure
agreements; (c) maintain or continue discussions or negotiations with respect to Alternative
Restructuring Proposals or other transactions; (d) otherwise cooperate with, assist, participate in,
or facilitate any inquiries, proposals, discussions, or negotiation of, Alternative Restructuring
Proposals or other transactions in good faith and consistent with applicable fiduciary obligatio ns;
and (e) enter into or continue discussions or negotiations with holders of Company
Claims/Interests, any other party in interest in the Chapter 11 Cases, or any other party regarding
the Restructuring Transactions, any Alternative Restructuring Proposals, or any other transaction;
provided, that the Company Parties shall provide copies of any such Alternative Restructuring
Proposal to the financial and legal advisors of the Ad Hoc First Lien Group and Ad Hoc Crossover
Group no later than two (2) business days following receipt thereof by the Company Parties or
their advisors.

        8.03. Nothing in this Agreement shall: (a) impair or waive the rights of any Company
Party or, on behalf of any Company Party, the Conflicts Committee to assert or raise any objection
permitted under this Agreement in connection with the Restructuring Transactions; or (b) prevent
any Company Party or, on behalf of any Company Party, the Conflicts Committee from enforcing
this Agreement or contesting whether any matter, fact, or thing is a breach of, or is inconsistent
with, this Agreement.

Section 9.     Transfer of Interests and Securities.

         9.01. During the Agreement Effective Period, no Consenting Stakeholder shall Transfer
any ownership (including any beneficial ownership as defined in the Rule 13d-3 under the
Securities Exchange Act of 1934, as amended) in any Company Claims/Interests to any affiliated
or unaffiliated party, including any party in which it may hold a direct or indirect beneficial
interest, unless:

       (a)     either (i) the transferee executes and delivers to counsel to the Company Parties, at
or before the time of the proposed Transfer, a Transfer Agreement or (ii) the transferee is a
Consenting Stakeholder (including through a broker-dealer intermediary) or an affiliate thereof
and the transferee provides notice of such Transfer (including the amount and type of Company
Claim/Interest Transferred) to counsel to the Company Parties by the close of business on the
second Business Day following such Transfer, in which case, such Company Claims/Interests shall
automatically be deemed to be subject to the terms of this Agreement and any vote in favor of the
Plan by such Consenting Stakeholder shall be binding upon the transferee; and

        (b)    such Transfer shall not in the reasonable business judgment of the Company Parties
and their legal and tax advisors, adversely affect the Company Parties’ ability to obtain any
regulatory consents or approval necessary to effectuate the Restructuring Transactions.

        9.02. Upon compliance with the requirements of Section 9.01, the transferor shall be
deemed to relinquish its rights (and be released from its obligations) under this Agreement to the
extent of the rights and obligations in respect of such transferred Company Claims/Interests. With
respect to the Company Claims/Interests held by a transferee upon consummation of the Transfer
of such Company Claims/Interests, such transferee hereby makes the applicable representations




                                                16
 Case 20-41308         Doc 269-2       Filed 04/09/20 Entered 04/09/20 21:55:17                  Exhibit B:
                                           RSA Pg 18 of 51


and warranties set forth in Section 10 and Section 11. Any Transfer in violation of Section 9.01
shall be void ab initio.

        9.03. This Agreement shall in no way be construed to preclude the Consenting
Stakeholders from acquiring additional Company Claims/Interests. Notwithstanding the
foregoing, (a) such additional Company Claims/Interests shall automatically and immediately
upon acquisition by a Consenting Stakeholder be deemed subject to the terms of this Agreement
(regardless of when or whether notice of such acquisition is given to counsel to the Company
Parties or counsel to the Consenting Stakeholders) and (b) such Consenting Stakeholder must
provide notice of such acquisition (including the amount and type of Company Claim/Interest
acquired) to counsel to the Company Parties within three (3) Business Days of such acquisition;
provided, that any failure of such Consenting Stakeholder to provide notice of such acquisition
shall not be deemed a material breach of such Consenting Stakeholder’s obligations hereunder.

        9.04. Notwithstanding Section 9.01, a Qualified Marketmaker that acquires any
Company Claims/Interests with the purpose and intent of acting as a Qualified Marketmaker for
such Company Claims/Interests shall not be required to execute and deliver a Transfer Agreement
in respect of such Company Claims/Interests; provided, however, that (a) such Qualified
Marketmaker must Transfer such right, title, or interest by within five (5) Business Days following
its receipt thereof to a transferee that is an entity that is not an affiliate, affiliated fund, or affiliated
entity with a common investment advisor; and (b) any subsequent Transfer by such Qualified
Marketmaker of the right, title, or interest in such Claims is to a transferee that is or becomes a
Supporting Creditor at the time of such transfer. To the extent that a Consenting Stakeholder is
acting in its capacity as a Qualified Marketmaker, it may Transfer (by purchase, sale, assignment,
participation, or otherwise) any right, title, or interests in Company Claims/Interests that the
Qualified Marketmaker acquires from a holder of the Company Claims/Interests who is not a
Consenting Stakeholder without the requirement that the transferee be a Permitted Transferee.

        9.05. The Company Parties understand that the Consenting Stakeholders are engaged in
a wide range of financial services and businesses, and, in furtherance of the foregoing, the
Company Parties acknowledge and agree that the obligations set forth in this Agreement shall only
apply to the trading desk(s) and/or business group(s) of the Consenting Stakeholder that principally
manage and/or supervise the Consenting Stakeholder’s investment in the Company Parties, and
shall not apply to any other trading desk or business group of the Consenting Stakeholder so long
as they are not acting at the direction or for the benefit of such Consenting Stakeholder or in
connection with such Consenting Stakeholder’s investment in the Company Parties.

        9.06. Notwithstanding anything to the contrary in this Section 9, the restrictions on
Transfer set forth in this Section 9 shall not apply to the grant of any liens or encumbrances on any
claims and interests in favor of a bank or broker-dealer holding custody of such claims and interests
in the ordinary course of business and which lien or encumbrance is released upon the Transfer of
such claims and interests.




                                                     17
Case 20-41308        Doc 269-2      Filed 04/09/20 Entered 04/09/20 21:55:17              Exhibit B:
                                        RSA Pg 19 of 51


Section 10. Representations and Warranties of Consenting Stakeholders. Each Consenting
Stakeholder severally, and not jointly, represents and warrants that, as of the date such Consenting
Stakeholder executes and delivers this Agreement:

        (a)     it is the beneficial or record owner of the face amount of the Company
Claims/Interests or is the nominee, investment manager, advisor, or sub-advisor for beneficial
holders of the Company Claims/Interests reflected in, and having made reasonable inquiry, is not
the beneficial or record owner of any Company Claims/Interests other than those reflected in, such
Consenting Stakeholder’s signature page to this Agreement or a Transfer Agreement, as applicable
(as may be updated pursuant to Section 9);

       (b)    it has the full power and authority to act on behalf of, vote and consent to matters
concerning, such Company Claims/Interests;

         (c)   such Company Claims/Interests are free and clear of any pledge, lien, security
interest, charge, claim, equity, option, proxy, voting restriction, right of first refusal, or other
limitation on disposition, transfer, or encumbrances of any kind, that would materially and
adversely affect in any way such Consenting Stakeholder’s ability to perform any of its obligations
under this Agreement at the time such obligations are required to be performed; and

       (d)     it has the full power to vote, approve changes to, and transfer all of its Company
Claims/Interests referable to it as contemplated by this Agreement subject to applicable Law.

Section 11. Mutual Representations, Warranties, and Covenants . Each of the Parties,
severally, and not jointly, represents, warrants, and covenants to each other Party, as of the date
such Party executes and delivers this Agreement and as of immediately prior to the Agreement
Effective Date:

        (a)     it is validly existing and in good standing under the Laws of the state of its
organization, and this Agreement is a legal, valid, and binding obligation of such Party,
enforceable against it in accordance with its terms, except as enforcement may be limited by
applicable Laws relating to or limiting creditors’ rights generally or by equitable principles relating
to enforceability;

        (b)     except (i) as expressly provided in this Agreement, the Plan, and the Bankruptcy
Code or (ii) as may be necessary and/or required by the United States Securities and Exchange
Commission or other securities regulatory authorities under applicable securities laws, no material
registration or filing with, consent or approval of, or notice to, or other action, with or by, any
federal, state or governmental authority or regulatory body is required in order for it to effectuate
the Restructuring Transactions contemplated by, and perform its respective obligations under, this
Agreement;

       (c)      the entry into, and performance by it of, this Agreement and the Restructuring
Transactions contemplated by this Agreement do not, and will not, conflict in any material respect
with any Law or regulation applicable to it or with any of its articles of association, memorandum
of association, or other Constitutional Documents; and




                                                  18
Case 20-41308        Doc 269-2      Filed 04/09/20 Entered 04/09/20 21:55:17             Exhibit B:
                                        RSA Pg 20 of 51


        (d)     except as expressly provided in this Agreement, it has (or will have, at the relevant
time) all requisite corporate or other power and authority to enter into, execute, and deliver this
Agreement and to effectuate the Restructuring Transactions contemplated by, and perform its
respective obligations under, this Agreement.

Section 12.    Termination Events .

        12.01. Consenting Stakeholder Termination Events. This Agreement may be terminated
(y) with respect to the Consenting First Lien Lenders by the Required First Lien Lenders and
(z) with respect to the Consenting Second Lien Noteholders by the Required Second Lien
Noteholders, in each case by the delivery to the other Parties of a written termination notice in
accordance with Section 14.09 upon the occurrence of the following events:

       (a)     the breach in any material respect by a Company Party of any of the representations,
warranties, or covenants of the Company Parties set forth in this Agreement that is (i) adverse to
the Consenting Stakeholders seeking termination pursuant to this provision and (ii) remains
uncured (to the extent curable) for three (3) Business Days after such terminating Consenting
Stakeholders transmit a written notice in accordance with Section 14.09 detailing any such breach;

        (b)    the breach in any material respect by Consenting First Lien Lenders holding an
amount of First Lien Facility Claims that (i) either would (A) result in non-breaching Consenting
First Lien Lenders failing to hold at least two thirds (2/3) of the aggregate outstanding principal
amount of First Lien Facility Claims or (B) reasonably be expected to prevent the consummation
of the Restructuring Transactions, and (ii) remains uncured (to the extent curable) for three (3)
Business Days after the Consenting Stakeholders seeking termination pursuant to this
Section 12.01(b) transmit a written notice in accordance with Section 14.09 detailing any such
breach; provided, however, any breaching Consenting First Lien Lender or breaching Consenting
Second Lien Noteholder cannot use this Section 12.01(b) to terminate the Agreement;

        (c)    the breach by the Company Parties under the Backstop Commitment Agreement
giving the Exit Backstop Parties the right to terminate their obligations thereunder;

         (d)   the breach in any material respect by Consenting Second Lien Noteholders holding
an amount of Second Lien Notes Claims that (i) either would (A) result in non-breaching
Consenting Second Lien Noteholders failing to hold at least two thirds (2/3) of the aggregate
outstanding principal amount of Second Lien Notes Claims or (B) reasonably be expected to
prevent the consummation of the Restructuring Transactions, and (ii) remains uncured (to the
extent curable) for three (3) Business Days after the Consenting Stakeholders seeking termination
pursuant to this Section 12.01(d) transmit a written notice in accordance with Section 14.09
detailing any such breach; provided, however, any breaching Consenting Second Lien Noteholder
or breaching Consenting First Lien Lender cannot use this Section 12.01(d) to terminate the
Agreement;

       (e)     any Company Party enters into a definitive agreement, amendment, restatement or
modification of any Material Contracts/Leases or any other contracts, agreements or relationships
with any affiliate (including, without limitation, Murray Energy) without the consent of the
Required First Lien Lenders;



                                                 19
Case 20-41308        Doc 269-2       Filed 04/09/20 Entered 04/09/20 21:55:17             Exhibit B:
                                         RSA Pg 21 of 51


       (f)    (i) any Company Party shall have breached or be in default with respect to any of
the Material Contracts/Leases other than the Excluded Contract/Lease Defaults, and (ii) such
breach remains uncured (to the extent curable) for five (5) Business Days after such terminating
Consenting Stakeholders transmit a written notice in accordance with Section 14.09 detailing any
such breach;

        (g)     the issuance by any governmental authority, including any regulatory authority or
court of competent jurisdiction, of any final, non-appealable ruling or order that (i) would
reasonably be expected to prevent the consummation of or materially alter the Restructuring
Transactions and (ii) remains in effect for fifteen (15) Business Days after such terminating
Consenting Stakeholders transmit a written notice in accordance with Section 14.09 detailing any
such issuance; provided, however, a Consenting Stakeholder cannot use this Section 12.01(g) to
terminate the Agreement if it sought or requested such ruling or order in contravention of any
obligation set out in this Agreement;

        (h)     the entry of an order by the Bankruptcy Court, or the filing of a motion or
application by any Company Party seeking an order (without the prior written consent of the
Required First Lien Lenders) (i) converting one or more of the Chapter 11 Cases of a Company
Party to a case under chapter 7 of the Bankruptcy Code; (ii) dismissing any of the Chapter 11 Cases
of the Company Parties; or (iii) appointing an examiner with expanded powers beyond those set
forth in sections 1106(a)(3) and (4) of the Bankruptcy Code or a trustee in one or more of the
Chapter 11 Cases of a Company Party;

        (i)      the Company Parties lose the exclusive right to file a plan or plans of reorganization
or to solicit acceptances thereof pursuant to Bankruptcy Code section 1121;

       (j)     the Bankruptcy Court enters an order granting relief from the automatic stay
imposed by Bankruptcy Code section 362 authorizing any party to proceed with regard to any
material asset of the Company Parties that, to the extent such relief were granted, would have a
material adverse effect on the Restructuring Transactions;

        (k)     any Event of Default under the DIP Facility Documents or the DIP Orders, as
applicable, that has not been cured (if susceptible to cure) or waived by the applicable percentage
of DIP Lenders, as applicable, in accordance with the terms of the DIP Facility Documents and
DIP Orders, as applicable;

        (l)    the failure to meet a Milestone (unless such Milestone has been waived or extended
in a manner consistent with this Agreement); provided, however, a Consenting Stakeholder cannot
use this Section 12.01(l) to terminate the Agreement if such breach is the result of any act,
omission, or delay on the part of the Consenting Stakeholder in violation of its obligations under
this Agreement;

       (m)      any Company Party withdraws the Plan or amends any of the Definitive Documents
without the prior consent of the Required First Lien Lenders and, solely with respect to economic
treatment of the Second Lien Note Claims, the Required Second Lien Noteholders, which remains
uncured (to the extent curable) for five (5) Business Days after such terminating Consenting
Stakeholders transmit a written notice in accordance with Section 14.09 detailing any such breach;



                                                  20
Case 20-41308        Doc 269-2      Filed 04/09/20 Entered 04/09/20 21:55:17             Exhibit B:
                                        RSA Pg 22 of 51


        (n)    any Company Party files or executes a Definitive Document, or amends or modifies
a Definitive Document without the prior consent of the Required First Lien Lenders;

       (o)     any Company Party announces an intention to or enters into a definitive agreement
with respect to an Alternative Restructuring Proposal;

        (p)    the failure of the Company Parties to pay the fees and expenses set forth in Section
7.03 of this Agreement, the DIP Orders, or other order of the Bankruptcy Court, as applicable; or

        (q)    the Company Parties file a Valuation Analysis that is not acceptable to the Required
First Lien Lenders in their sole and absolute discretion.

        12.02. Company Party Termination Events. Any Company Party may terminate this
Agreement as to all Parties upon prior written notice to all Parties in accordance with Section 14.09
of this Agreement upon the occurrence of any of the following events:

        (a)    the breach in any material respect by Consenting First Lien Lenders holding an
amount of First Lien Claims that (i) either would (A) would result in non-breaching Consenting
First Lien Lenders failing to hold at least two thirds (2/3) of the aggregate outstanding principal
amount of First Lien Claims or (B) reasonably be expected to prevent the consummation of the
Restructuring Transactions, and (ii) remains uncured (to the extent curable) for five (5) Business
Days after the terminating Company Parties transmit a written notice in accordance with
Section 14.09 detailing any such breach;

        (b)     the breach in any material respect by Consenting Second Lien Noteholders holding
an amount of Second Lien Claims that (i) either would (A) result in non-breaching Consenting
Second Lien Noteholders failing to hold at least two thirds (2/3) of the aggregate outstanding
principal amount of Second Lien Claims or (B) reasonably be expected to prevent the
consummation of the Restructuring, and (ii) remains uncured (to the extent curable) for five (5)
Business Days after the terminating Company Parties transmit a written notice in accordance with
Section 14.09 detailing any such breach; provided that termination of this Agreement pursuant to
this Section 12.02(b) shall only be with respect to such breaching Party or Parties;

        (c)   a breach by the Exit Backstop Parties under the Backstop Commitment Agreement
giving the Company Parties the right to terminate its obligations thereunder;

        (d)   the board of directors, board of managers, or such similar governing body of any
Company Party determines, after consulting with counsel, (i) that proceeding with any of the
Restructuring Transactions would be inconsistent with the exercise of its fiduciary duties or
applicable Law or (ii) in the exercise of its fiduciary duties, to pursue an Alternative Restructuring
Proposal;

        (e)    the issuance by any governmental authority, including any regulatory authority or
court of competent jurisdiction, of any final, non-appealable ruling or order that (i) would
reasonably be expected to prevent the consummation of the Restructuring Transactions and
(ii) remains in effect for fifteen (15) Business Days after such terminating Company Party
transmits a written notice in accordance with Section 14.09 detailing any such issuance; provided,



                                                 21
Case 20-41308        Doc 269-2     Filed 04/09/20 Entered 04/09/20 21:55:17             Exhibit B:
                                       RSA Pg 23 of 51


however, a Company Party cannot use this Section 12.02(e) to terminate the Agreement if it sought
or requested such ruling or order in contravention of any obligation set out in this Agreement; or

       (f)     the Bankruptcy Court enters an order denying confirmation of the Plan.

       12.03. Mutual Termination. This Agreement, and the obligations of all Parties hereunder,
may be terminated by mutual written agreement among all of the following: (a) the Required First
Lien Lenders; and (b) each Company Party.

        12.04. Automatic Termination. This Agreement shall terminate automatically without any
further required action or notice on the Plan Effective Date.

       12.05. Effect of Termination.

        (a)     After the occurrence of a Termination Date as to a Party, this Agreement shall be
of no further force and effect as to such Party and each Party subject to such termination shall be
released from its commitments, undertakings, and agreements under or related to this Agreement
and shall have the rights and remedies that it would have had, had it not entered into this
Agreement, and shall be entitled to take all actions, whether with respect to the Restructuring
Transactions or otherwise, that it would have been entitled to take had it not entered into this
Agreement, including with respect to any and all Claims or causes of action. Upon the occurrence
of a Termination Date prior to the Confirmation Order being entered by a Bankruptcy Court, any
and all consents or ballots tendered by the Parties subject to such termination before a Termination
Date shall be deemed, for all purposes, to be null and void from the first instance and shall not be
considered or otherwise used in any manner by the Parties in connection with the Restructuring
Transactions and this Agreement or otherwise. Notwithstanding the foregoing, any Consenting
Stakeholder withdrawing or changing its vote pursuant to this Section 12.05 shall promptly provide
written notice of such withdrawal or change to each other Party to this Agreement and, if such
withdrawal or change occurs on or after the Petition Date, file notice of such withdrawal or change
with the Bankruptcy Court.

        (b)    Nothing in this Agreement shall be construed as prohibiting a Company Party or
any of the Consenting Stakeholders from contesting whether any such termination is in accordance
with its terms or to seek enforcement of any rights under this Agreement that arose or existed
before a Termination Date. Except as expressly provided in this Agreement, nothing in this
Agreement is intended to, or does, in any manner waive, limit, impair, or restrict (i) any right of
any Company Party or the ability of any Company Party to protect and preserve its rights
(including rights under this Agreement), remedies, and interests, including its claims against any
Consenting Stakeholder, and (ii) any right of any Consenting Stakeholder, or the ability of any
Consenting Stakeholder, to protect and preserve its rights (including rights under this Agreement),
remedies, and interests, including its claims against any Company Party or Consenting
Stakeholder.

       (c)      Notwithstanding any provision to the contrary in this Section 12, no Party may
exercise any of its respective termination rights as set forth herein if such Party has failed to
perform or comply in all material respects with the terms and conditions of this Agreement (unless
such failure to perform or comply arises as a result of another Party’s actions or inactions), with



                                                22
Case 20-41308        Doc 269-2      Filed 04/09/20 Entered 04/09/20 21:55:17             Exhibit B:
                                        RSA Pg 24 of 51


such failure to perform or comply causing, or resulting in, the occurrence of the applicable
Consenting Stakeholder Termination Event or Company Termination Event giving rise to such
termination right. Nothing in this Section 12.05 shall restrict any Company Party’s right to
terminate this Agreement in accordance with Section 12.05(b).

Section 13.    Amendments and Waivers .

        (a)   This Agreement may not be modified, amended, or supplemented, and no condition
or requirement of this Agreement may be waived, in any manner except in accordance with this
Section 13.

       (b)      This Agreement may be modified, amended, or supplemented in a writing signed
by the Company Parties and the Required First Lien Lenders; provided, however, any
modification, amendment, or supplement to this Agreement that materially adversely affects the
Second Lien Noteholders in their capacity as holders of Second Lien Notes Claims must be
acceptable to the Required Second Lien Noteholders.

       (c)     Where a written consent, acceptance, approval, or waiver is expressly required or
contemplated by this Agreement, including a written approval by the Company Parties, the
Required First Lien Lenders, or the Required Second Lien Noteholders, such written consent,
acceptance, approval, or waiver shall be deemed to have occurred if, by agreement between
counsel to the Parties submitting and receiving such consent, acceptance, approval, or waiver, it is
conveyed in writing (including electronic mail) between each such counsel without representations
or warranties of any kind on behalf of such counsel.

      (d)     Any proposed modification, amendment, waiver, or supplement that does not
comply with this Section 13 shall be ineffective and void ab initio.

        (e)    The waiver by any Party of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a waiver of any other
or subsequent breach. No failure on the part of any Party to exercise, and no delay in exercising,
any right, power, or remedy under this Agreement shall operate as a waiver of, any such right,
power, or remedy or any provision of this Agreement, nor shall any single or partial exercise of
such right, power, or remedy by such Party preclude any other or further exercise of such right,
power, or remedy or the exercise of any other right, power, or remedy. All remedies under this
Agreement are cumulative and are not exclusive of any other remedies provided by Law.

Section 14.    Miscellaneous.

        14.01. Acknowledgement. Notwithstanding any other provision of this Agreement, this
Agreement is not and shall not be deemed to be an offer with respect to any securities or solicitation
of votes for the acceptance of a plan of reorganization for purposes of sections 1125 and 1126 of
the Bankruptcy Code or otherwise. Any such offer or solicitation will be made only in compliance
with all applicable securities Laws, provisions of the Bankruptcy Code, and/or other applicable
Law. The acceptance of the Plan by each of the Consenting Stakeholders will not be solicited until
such Consenting Stakeholders have received the Solicitation Materials in accordance with
applicable non-bankruptcy law.



                                                 23
Case 20-41308        Doc 269-2     Filed 04/09/20 Entered 04/09/20 21:55:17             Exhibit B:
                                       RSA Pg 25 of 51


        14.02. Exhibits Incorporated by Reference; Conflicts. Each of the exhibits, annexes,
signatures pages, and schedules attached to this Agreement is expressly incorporated and made a
part of this Agreement, and all references to this Agreement shall include such exhibits, annexes,
and schedules. In the event of any inconsistency between this Agreement (without reference to the
exhibits, annexes, and schedules attached to this Agreement) and the exhibits, annexes, and
schedules attached to this Agreement, this Agreement (without reference to the exhibits, annexes,
and schedules thereto) shall govern.

        14.03. Further Assurances. Subject to the other terms of this Agreement, the Parties agree
to use their commercially reasonable efforts to execute and deliver such other instruments and
perform such acts, in addition to the matters specified in this Agreement, as may be reasonably
appropriate or necessary, or as may be required by order of the Bankruptcy Court, from time to
time, to effectuate the Restructuring Transactions, as applicable.

        14.04. Complete Agreement. Except as otherwise explicitly provided in this Agreement,
this Agreement constitutes the entire agreement among the Parties with respect to the subject
matter of this Agreement and supersedes all prior agreements, oral or written, among the Parties
with respect thereto, other than any confidentiality or non-disclosure agreements between the
Company Parties and a Consenting Stakeholder. The Parties acknowledge and agree that they are
not relying on any representations or warranties other than as set forth in this Agreement.

        14.05. GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF
FORUM. This Agreement (and any claims or cause of action arising under, out of or in connection
with this Agreement, whether in contract, tort or statute) shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made and to be
performed in such state, without giving effect to the conflict of laws principles thereof. Each of
the Parties irrevocably and unconditionally agrees that, subject to the immediately following
sentence of this Section 14.05, any legal action, suit or proceeding against it with respect to any
matter arising under, out of or in connection with this Agreement or for recognition or enforcement
of any judgment rendered in any such action, suit or proceeding, may be brought before any state
or federal court of competent jurisdiction in New York County, State of New York, and by
execution and delivery of this Agreement, each of the Parties: (a) irrevocably submits itself to the
nonexclusive jurisdiction of such court, (b) waives any objection to laying venue in any such
action, suit or proceeding and (c) waives any objection that such court is an inconvenient forum or
does not have jurisdiction over such Party. Notwithstanding the foregoing consent to jurisdiction
in either a state or federal court of competent jurisdiction in the State and County of New York,
upon the commencement of the Chapter 11 Cases, each of the Parties hereby agrees that, if the
Chapter 11 Cases are pending, the Bankruptcy Court shall have exclusive jurisdiction over all
matters arising out of or in connection with this Agreement. Each Party agrees that it shall bring
any action or proceeding in respect of any claim arising under, out of or in connection with this
Agreement, to the extent possible, in the Bankruptcy Court, and solely in connection with claims
arising under this Agreement: (a) irrevocably submits to the exclusive jurisdiction of the
Bankruptcy Court; (b) waives any objection to laying venue in any such action or proceeding in
the Bankruptcy Court; and (c) waives any objection that the Bankruptcy Court is an inconvenient
forum or does not have jurisdiction over any Party.




                                                24
Case 20-41308        Doc 269-2      Filed 04/09/20 Entered 04/09/20 21:55:17             Exhibit B:
                                        RSA Pg 26 of 51


        14.06. TRIAL BY JURY WAIVER. Each Party irrevocably waives any right to trial by
jury in any legal proceeding arising under, out of or in connection with this Agreement or the
transactions contemplated hereby (whether in contract, tort or statute).

        14.07. Execution of Agreement. This Agreement may be executed and delivered in any
number of counterparts and by way of electronic signature and delivery, each such counterpart,
when executed and delivered, shall be deemed an original, and all of which together shall constitute
the same agreement. Except as expressly provided in this Agreement, each individual executing
this Agreement on behalf of a Party has been duly authorized and empowered to execute and
deliver this Agreement on behalf of said Party.

        14.08. Rules of Construction. This Agreement is the product of negotiations among the
Company Parties and the Consenting Stakeholders, and in the enforcement or interpretation of this
Agreement, is to be interpreted in a neutral manner, and any presumption with regard to
interpretation for or against any Party by reason of that Party having drafted or caused to be drafted
this Agreement, or any portion of this Agreement, shall not be effective in regard to the
interpretation of this Agreement. The Company Parties and the Consenting Stakeholders were
each represented by counsel during the negotiations and drafting of this Agreement and continue
to be represented by counsel.

        14.09. Successors and Assigns; Third Parties. This Agreement is intended to bind and
inure to the benefit of the Parties and their respective successors and permitted assigns, as
applicable. There are no third-party beneficiaries under this Agreement, and, except as set forth
in Section 9 hereof, the rights or obligations of any Party under this Agreement may not be
assigned, delegated, or transferred to any other person or entity.

        14.10. Notices. All notices hereunder shall be deemed given if in writing and delivered,
by electronic mail, courier, or registered or certified mail (return receipt requested), to the
following addresses (or at such other addresses as shall be specified by like notice):

       (a)     if to a Company Party, to:

               Foresight Energy LP
               One Metropolitan Square
               211 North Broadway, Suite 2600
               St. Louis, MO 63102
               Attention:    Cody Nett
               E-Mail:       codynett@coalsource.com

               with copies to:

               Paul, Weiss, Rifkind, Wharton & Garrison LLP
               1285 Avenue of the Americas
               New York, New York 10019
               Attention: Paul M. Basta
                           Alice Belisle Eaton
               E-Mail:     pbasta@paulweiss.com
                           aeaton@paulweiss.com


                                                 25
Case 20-41308       Doc 269-2      Filed 04/09/20 Entered 04/09/20 21:55:17           Exhibit B:
                                       RSA Pg 27 of 51


       (b)      if to a Consenting First Lien Lender or a Consenting Second Lien Noteholder, to
the address set forth in such Party’s signature page to this Agreement, with copies to:

               Akin Gump Strauss Hauer & Feld LLP
               1 Bryant Park
               New York, NY 10036
               Attention: Ira Dizengoff
                          Brad Kahn
               E-mail:    idizengoff@akingump.com
                          bkahn@akingump.com

               --and--

               Akin Gump Strauss Hauer & Feld LLP
               Robert S. Strauss Tower
               2001 K Street, N.W.
               Washington, DC 20006-1037
               Attention: James Savin
               Email:      jsavin@akingump.com

               --and--

               Milbank LLP
               55 Hudson Yards
               New York, NY 10001
               Attention: Dennis F. Dunne
                          Parker Milender
               E-Mail:    ddunne@milbank.com
                          pmilender@milbank.com

Any notice given by delivery, mail, or courier shall be effective when received.

        14.11. Independent Due Diligence and Decision Making. Each Consenting Stakeholder
confirms that its decision to execute this Agreement has been based upon its independent
investigation of the operations, businesses, financial and other conditions, and prospects of the
Company Parties. Each Consenting Stakeholder acknowledges and agrees that it is not relying on
any representations or warranties other than as set forth in this Agreement.

       14.12. Enforceability of Agreement. Each of the Parties to the extent enforceable waives
any right to assert that the exercise of termination rights under this Agreement is subject to the
automatic stay provisions of the Bankruptcy Code, and expressly stipulates and consents hereunder
to the prospective modification of the automatic stay provisions of the Bankruptcy Code for
purposes of exercising termination rights under this Agreement, to the extent the Bankruptcy Court
determines that such relief is required.

       14.13. Waiver. If the Restructuring Transactions are not consummated, or if this
Agreement is terminated for any reason, the Parties fully reserve any and all of their rights and
nothing herein shall constitute or be deemed to constitute such Party’s consent or approval of any


                                               26
Case 20-41308        Doc 269-2      Filed 04/09/20 Entered 04/09/20 21:55:17             Exhibit B:
                                        RSA Pg 28 of 51


chapter 11 plan of reorganization for the Debtors or any waiver of any rights such Party may have
under any subordination agreement. Pursuant to Federal Rule of Evidence 408 and any other
applicable rules of evidence, this Agreement and all negotiations relating to this Agreement shall
not be admissible into evidence in any proceeding other than a proceeding to enforce its terms or
the payment of damages to which a Party may be entitled under this Agreement.

        14.14. Specific Performance. It is understood and agreed by the Parties that money
damages would be an insufficient remedy for any breach of this Agreement by any Party, and each
non-breaching Party shall be entitled to specific performance and injunctive or other equitable
relief (without the posting of any bond and without proof of actual damages) as a remedy of any
such breach, including an order of the Bankruptcy Court or other court of competent jurisdiction
requiring any Party to comply promptly with any of its obligations hereunder.

        14.15. Several, Not Joint, Claims. Except where otherwise specified, the agreements,
representations, warranties, and obligations of the Parties under this Agreement are, in all respects,
several and not joint.

        14.16. Non-Severability and Construction. If any provision of this Agreement shall be
held by a court of competent jurisdiction to be illegal, invalid, or unenforceable, the remaining
provisions shall no longer be enforceable.

         14.17. Relationship Among Consenting Stakeholders.              None of the Consenting
Stakeholders shall have any fiduciary duty, any duty of trust or confidence in any form, or other
duties or responsibilities to each other, the Company Parties or their affiliates, or any of the
Company Parties’ or their affiliates’ creditors or other stakeholders, including, without limitation ,
any holders of First Lien Claims, Second Lien Claims or other Company Claims/Interests, and,
other than as expressly set forth in this Agreement, there are no commitments among or between
the Consenting Stakeholders. It is understood and agreed that any Consenting Stakeholder may
trade in any debt or equity securities of the Company Parties without the consent of the Company
Parties or any other Consenting Stakeholder, subject to applicable securities laws and this
Agreement (including Section 9 of this Agreement). No prior history, pattern or practice of sharing
confidences among or between any of the Consenting Stakeholders and/or the Company Parties
shall in any way affect or negate this understanding and agreement.

        14.18. Settlement Discussions. This Agreement is part of a proposed settlement of matters
that could otherwise be the subject of litigation among the Parties. Nothing in this Agreement
shall be deemed an admission of any kind. Pursuant to Federal Rule of Evidence 408, any
applicable state rules of evidence and any other applicable law, foreign or domestic, this
Agreement, and all negotiations relating thereto shall not be admissible into evidence in any
proceeding other than to prove the existence of this Agreement or in a proceeding to enforce the
terms of this Agreement.

        14.19. Good Faith Cooperation; Further Assurances. The Parties shall cooperate with each
other in good faith and shall coordinate their activities (to the extent reasonably practicable) in
respect of all matters concerning the implementation and consummation of the Restructuring.
Further, each of the Parties shall take such action (including executing and delivering any other




                                                 27
Case 20-41308       Doc 269-2     Filed 04/09/20 Entered 04/09/20 21:55:17          Exhibit B:
                                      RSA Pg 29 of 51


agreements and making and filing any required regulatory filings) as may be reasonably necessary
to carry out the purposes and intent of this Agreement.

       14.20. Survival of Agreement. Notwithstanding the termination of this Agreement
pursuant to Section 12 hereof, the provisions of Sections 12.05 and 14 shall survive such
termination and shall continue in full force and effect in accordance with the terms hereof;
provided, however, that any liability of a Party for failure to comply with the terms of this
Agreement shall survive such termination.

                                  [Signature Pages Follow]




                                              28
Case 20-41308     Doc 269-2           Filed 04/09/20 Entered 04/09/20 21:55:17                     Exhibit B:
                                          RSA Pg 30 of 51


        IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.

COMPANY PARTIES
 ADENA RESOURCES, LLC
 AKIN ENERGY LLC
 AMERICAN CENTURY MINERAL LLC
 AMERICAN CENTURY TRANSPORT LLC
 COAL FIELD CONSTRUCTION COMPANY LLC
 COAL FIELD REPAIR SERVICES LLC
 FORESIGHT COAL SALES LLC
 FORESIGHT ENERGY EMPLOYEE SERVICES
 CORPORATION
 FORESIGHT ENERGY FINANCE CORPORATION
 FORESIGHT ENERGY GP LLC
 FORESIGHT ENERGY LABOR LLC
 FORESIGHT ENERGY LLC
 FORESIGHT ENERGY LP
 FORESIGHT ENERGY SERVICES LLC
 FORESIGHT RECEIVABLES LLC
 HILLSBORO ENERGY LLC
 HILLSBORO TRANSPORT LLC
 LD LABOR COMPANY LLC
 LOGAN MINING LLC
 MACH MINING, LLC
 MACOUPIN ENERGY LLC
 MARYAN MINING LLC
 M-CLASS MINING, LLC
 OENEUS LLC
 PATTON MINING LLC
 SENECA REBUILD LLC
 SITRAN LLC
 SUGAR CAMP ENERGY, LLC
 TANNER ENERGY LLC
 VIKING MINING LLC
 WILLIAMSON ENERGY, LLC


By:
      Name:
      Title:




                   [Company Parties’ Signature Page to the FELP Restructuring Support Agreement]
Case 20-41308         Doc 269-2          Filed 04/09/20 Entered 04/09/20 21:55:17                        Exhibit B:
                                             RSA Pg 31 of 51


[CONSENTING STAKEHOLDER]


By:
      Name:
      Title:


Address:



E-mail address(es):


 Aggregate Amounts Beneficially Owned or Managed on Account of:
 First Lien Claims (Principal Amount)
 Second Lien Claims (Principal Amount)
 Subordinated LP Units
 Common LP Units
 IDRs




                   [Consenting Stakeholder Signature Page to the FELP Restructuring Support Agreement]
Case 20-41308   Doc 269-2   Filed 04/09/20 Entered 04/09/20 21:55:17   Exhibit B:
                                RSA Pg 32 of 51


                                 EXHIBIT A

                               Company Parties
ADENA RESOURCES, LLC
AKIN ENERGY LLC
AMERICAN CENTURY MINERAL LLC
AMERICAN CENTURY TRANSPORT LLC
COAL FIELD CONSTRUCTION COMPANY LLC
COAL FIELD REPAIR SERVICES LLC
FORESIGHT COAL SALES LLC
FORESIGHT ENERGY EMPLOYEE SERVICES
CORPORATION
FORESIGHT ENERGY FINANCE CORPORATION
FORESIGHT ENERGY GP LLC
FORESIGHT ENERGY LABOR LLC
FORESIGHT ENERGY LLC
FORESIGHT ENERGY LP
FORESIGHT ENERGY SERVICES LLC
FORESIGHT RECEIVABLES LLC
HILLSBORO ENERGY LLC
HILLSBORO TRANSPORT LLC
LD LABOR COMPANY LLC
LOGAN MINING LLC
MACH MINING, LLC
MACOUPIN ENERGY LLC
MARYAN MINING LLC
M-CLASS MINING, LLC
OENEUS LLC
PATTON MINING LLC
SENECA REBUILD LLC
SITRAN LLC
SUGAR CAMP ENERGY, LLC
TANNER ENERGY LLC
VIKING MINING LLC
WILLIAMSON ENERGY, LLC
Case 20-41308   Doc 269-2   Filed 04/09/20 Entered 04/09/20 21:55:17   Exhibit B:
                                RSA Pg 33 of 51


                                 EXHIBIT B

                                  Term Sheet
    Case 20-41308        Doc 269-2       Filed 04/09/20 Entered 04/09/20 21:55:17 Exhibit B:
                                             RSA Pg 34 of 51               EXECUTION VERSION


                                       FORESIGHT ENERGY LP
                                    RESTRUCTURING TERM SHEET

This term sheet (the “Term Sheet”) sets forth the principal terms of a restructuring (the “Restructuring”)
and certain related transactions concerning the Company (as defined herein). This Term Sheet is not legally
binding, is not a complete list of all terms and conditions of the potential transactions described herein, is
subject to material change, and is being distributed for discussion purposes only.

Subject in all respects to the terms of the restructuring support agreement to which this Term Sheet is
attached (the “Restructuring Support Agreement”), 1 the Restructuring will be consummated through a
plan of reorganization (the “Plan”) in chapter 11 cases (collectively, the “Chapter 11 Cases”) commenced
under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”),
in the United States Bankruptcy Court for the Eastern District of Missouri (the “Bankruptcy Court”).

THIS TERM SHEET DOES NOT CONSTITUTE (NOR SHALL IT BE CONSTRUED AS) AN OFFER
TO SELL OR BUY, OR THE SOLICITATION OF AN OFFER TO SELL OR BUY ANY SECURITIES
OR LOANS OR A SOLICITATION OR ACCEPTANCE OF A CHAPTER 11 PLAN WITHIN THE
MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE, IT BEING UNDERSTOOD THAT
ANY SUCH OFFER OR SOLICITATION WILL BE MADE ONLY IN COMPLIANCE WITH
APPLICABLE LAW.

Without limiting the generality of the foregoing, this Term Sheet and the undertakings contemplated herein
are subject in all respects to the negotiation, execution, and delivery of Definitive Documents (as defined
herein) subject to the approval rights as set forth in the Restructuring Support Agreement.

This Term Sheet is proffered in the nature of a settlement proposal in furtherance of settlement discussions.
Accordingly, this Term Sheet and the information contained herein are entitled to protection from any use
or disclosure to any party or person pursuant to Rule 408 of the Federal Rules of Evidence and any other
applicable rule, statute, or doctrine of similar import protecting the use or disclosure of confidential
settlement discussions. This Term Sheet and the information contained herein is strictly confidential and
may not be shared with any person or entity without the prior written consent of the Company (as defined
below) and the Required First Lien Lenders (as defined below); provided that this Term Sheet may be
shared with each of the parties to the Restructuring Support Agreement, and each of their respective
advisors, so long as such entities agree to keep this Term Sheet and the information contained herein strictly
confidential and not share this Term Sheet or such information with any other party (other than their
respective advisors).

The regulatory, tax, accounting, and other legal and financial matters and effects related to the Restructuring
or any related restructuring or similar transaction have not been fully evaluated and any such evaluation
may affect the terms and structure of any Restructuring or related transactions.




1
      Capitalized terms used but not defined in this Term Sheet have the meanings ascribed to such terms in the
      Restructuring Support Agreement.
Case 20-41308       Doc 269-2    Filed 04/09/20 Entered 04/09/20 21:55:17                 Exhibit B:
                                     RSA Pg 35 of 51


                                           The Parties
Company                   Foresight Energy GP, LLC (“GP LLC”), Foresight Energy LP (“FELP”)
                          and each of its direct and indirect subsidiaries (collectively, and together
                          with FELP, the “Company” or the “Debtors”).

Ad Hoc First Lien         The ad hoc group comprising certain holders of the Company’s funded debt
Group                     represented by Akin Gump Strauss Hauer & Feld LLP, Thompson Coburn
                          LLP, and Lazard Frères & Co. LLC and listed on the signature pages
                          attached to the Restructuring Support Agreement (the “Ad Hoc First Lien
                          Group”).

Ad Hoc Crossover          The ad hoc group comprising certain holders of the Company’s funded debt
Group                     represented by Milbank LLP and Perella Weinberg Partners LP and listed
                          on the signature pages to the Restructuring Support Agreement (the “Ad
                          Hoc Crossover Group” and, together with the Ad Hoc First Lien Group,
                          the “Ad Hoc Groups”).

Consenting First Lien     “Consenting First Lien Lenders” means the holders of First Lien Claims
Lenders and Required      that are, or become, a party to the Restructuring Support Agreement.
First Lien Lenders
                          “Required First Lien Lenders” means Consenting First Lien Lenders
                          holding more than 60% in principal amount of the First Lien Claims held
                          by the Consenting First Lien Lenders in the aggregate as of the time of such
                          determination.

Consenting Second Lien    “Consenting Second Lien Noteholders” means holders of Second Lien
Noteholders               Claims that are, or become, a party to the Restructuring Support
                          Agreement.

                          “Required Second Lien Noteholders” means Consenting Second Lien
                          Noteholders holding more than 50% in principal amount of the Second Lien
                          Claims held by the Consenting Second Lien Noteholders in the aggregate
                          as of the time of such determination.

Reorganized Foresight /   “Reorganized Foresight” means FELP (or any other holding company or
Reorganized Debtors       ultimate parent entity) immediately after consummation of the
                          Restructuring.

                          “Reorganized Debtors” means, collectively, Reorganized Foresight and
                          each of the other Debtors immediately after consummation of the
                          Restructuring.




                                                2
Case 20-41308        Doc 269-2     Filed 04/09/20 Entered 04/09/20 21:55:17                Exhibit B:
                                       RSA Pg 36 of 51


                                  Funded Debt to Be Restructured
First Lien Claims         The obligations under the senior secured first-priority credit facility
                          provided by the Credit and Guaranty Agreement, dated as of March 28,
                          2017 (as amended, restated, supplemented or otherwise modified from time
                          to time, the “First Lien Credit Agreement”), by and among Foresight
                          Energy LLC, FELP, the guarantors party thereto, the lenders from time to
                          time party thereto, The Huntington National Bank (the “Facilities Agent”),
                          as facilities administrative agent, and Lord Securities Corporation (the
                          “Term Agent”), as term administrative agent.

                          As of March 9, 2020, the aggregate principal amount of the outstanding
                          Loans (as defined in the First Lien Credit Agreement) under the First Lien
                          Credit Agreement total no less than $900 million, plus accrued and unpaid
                          interest, premiums, fees and other Obligations (as defined in the First Lien
                          Credit Agreement) due under the First Lien Credit Agreement (collectively,
                          the “First Lien Claims”).

Second Lien Claims        The 11.50% Second Lien Senior Secured Notes due 2023 (the “Second
                          Lien Notes”) issued under the Indenture, dated as of March 28, 2017 (as
                          amended, supplemented or otherwise modified, the “Second Lien
                          Indenture”) among Foresight Energy LLC and Foresight Energy Finance
                          Corporation as issuers, the guarantors party thereto and Wilmington Trust,
                          National Association as trustee.

                          As of March 9, 2020, obligations outstanding under the Second Lien Notes
                          and the Second Lien Indenture total approximately $425 million, plus
                          accrued and unpaid interest (the “Second Lien Claims”).

                                      Restructuring Overview
Plan                      The Company shall commence the Chapter 11 Cases and shall confirm and
                          consummate a chapter 11 plan of reorganization (the “Plan”), which will
                          be consistent with this Term Sheet and the Restructuring Support
                          Agreement and otherwise acceptable to the Company, the Required First
                          Lien Lenders and, solely with respect to the economic treatment provided
                          on account of the Second Lien Claims, the Required Second Lien Lenders.
                          The Plan will provide for, among other things:
                              •     The reorganization of each of the Debtors;
                              •     The payment in full of the DIP Facility (as defined herein) as
                                    contemplated hereunder;
                              •     The Reorganized Debtors’ entry into a new First Lien Exit Term
                                    Facility (as defined herein);
                              •     The issuance by the Reorganized Debtors of New Common Equity
                                    (as defined herein) to holders of First Lien Claims and Second Lien
                                    Claims as described below and on Exhibit C, subject to dilution
                                    for the equity issued or deemed to be issued on the Plan Effective
                                    Date (a) in connection with the Management Incentive Plan, (b) in
                                    connection with the DIP Payments, and (c) in connection with the


                                                 3
Case 20-41308   Doc 269-2      Filed 04/09/20 Entered 04/09/20 21:55:17                 Exhibit B:
                                   RSA Pg 37 of 51



                               Exit Equity Issuances (each as defined herein and, collectively, the
                               “Equity Dilution”); and
                         •     The distribution of either (a) $[●] of cash (the “Accepting
                               Unsecured Claims Cash Pool”) to holders of General Unsecured
                               Claims if the class of General Unsecured Claims (as defined
                               herein) votes to accept the Plan or (b) $[●] of cash (the “Rejecting
                               Unsecured Claims Cash Pool”) to holders of General Unsecured
                               Claims if the class of General Unsecured Claims votes to reject the
                               Plan.

DIP Facility         The Debtors will fund the Chapter 11 Cases with a combination of cash on
                     hand and the proceeds of a debtor in possession credit facility (the “DIP
                     Facility”) in an aggregate principal amount up to $175 million, consisting
                     of:
                         (i)       a new money multi-draw term loan facility in an aggregate
                                   principal amount up to $100 million (the commitments
                                   thereunder, the “New Money DIP Commitments” and the
                                   loans advanced thereunder, the “New Money DIP Loans”),
                                   $55 million of which shall be made available upon entry of the
                                   Interim DIP Order, with the remaining $45 million (the
                                   “Delayed Draw Term Loans”) being made available upon
                                   entry of the Final DIP Order, all of which will be funded by
                                   certain members of the Ad Hoc Groups and other Consenting
                                   First Lien Lenders and Consenting Second Lien Noteholders
                                   that choose to participate in the DIP Facility (collectively, the
                                   “DIP Lenders”); and
                        (ii)       a term loan facility in an aggregate principal amount equal to
                                   $75 million (the “Roll-Up DIP Loans” and, together with the
                                   New Money DIP Loans, the “DIP Loans”), which shall
                                   (a) roll-up the First Lien Claims of the DIP Lenders (or one or
                                   more of its affiliates or any investment advisory client
                                   managed or advised by such DIP Lenders) into the DIP
                                   Facility on a pro rata basis based on each such DIP Lender’s
                                   New Money DIP Commitments, (b) be issued with the New
                                   Money DIP Loans under the DIP Facility as a single
                                   superpriority first lien pari passu tranche under the DIP
                                   Facility, and (c) be approved upon entry of the Final DIP
                                   Order.
                     The borrower under the DIP Facility will be Foresight Energy LLC. FELP
                     and each of the Debtors (including Hillsboro Energy LLC, Patton Mining
                     LLC, and Foresight Receivables LLC) will provide unconditional
                     guarantees of the DIP Facility on a joint and several basis.
                     The DIP Facility will be documented in a new credit agreement in form and
                     substance satisfactory to the Company and the Required Backstop DIP
                     Lenders (as defined herein) (the “DIP Credit Agreement”). The
                     administrative and collateral agent for the DIP Facility (the “DIP Agent”)




                                             4
    Case 20-41308         Doc 269-2         Filed 04/09/20 Entered 04/09/20 21:55:17                      Exhibit B:
                                                RSA Pg 38 of 51



                                   will be selected by the Required Backstop DIP Lenders and may be one of
                                   the Backstop DIP Lenders (as defined herein) or an affiliate thereof.
                                   The DIP Credit Agreement will contain the following terms, among others:
                                            •    Interest Rate: L + 11.00% (LIBOR floor of 1.00%).
                                            •    Upfront Fee: 3.0% of the aggregate principal amount of the
                                                 New Money DIP Commitments, which shall be structured as
                                                 original issue discount and due and payable on the funding of
                                                 the initial draw and the delayed draw amounts based on the
                                                 amount of the commitments utilized on such draws.
                                            •    Exit Fee: 1.0% of the aggregate principal amount of the New
                                                 Money DIP Commitments, payable upon the Plan Effective
                                                 Date of the Plan to the DIP Lenders (or to their affiliates, or
                                                 any affiliated investment funds, investment vehicles, or entity
                                                 that is managed, advised or sub-advised by such DIP Lender
                                                 or such affiliate) on a pro rata basis in the form of New
                                                 Common Equity issued at a 35% discount to the Stated Equity
                                                 Value 2 (the “DIP Exit Fee”), subject to dilution for the
                                                 Management Incentive Plan and as further described in
                                                 Exhibit C hereto; provided, however, that, upon the
                                                 occurrence of an event of default under the DIP Credit
                                                 Agreement or upon repayment of the DIP Loans in full and
                                                 termination of all New Money DIP Commitments without the
                                                 occurrence of the Plan Effective Date, the DIP Exit Fee will be
                                                 immediately payable in cash in an amount equal to $2 million.
                                            •    Put Option Premium: 5.0% of the aggregate principal
                                                 amount of the New Money DIP Commitments, payable upon
                                                 the Plan Effective Date of the Plan in the form of New
                                                 Common Equity issued at a 35% discount to the Stated Equity
                                                 Value (the “DIP Put Option Premium” and, together with the
                                                 DIP Exit Fee, the “DIP Payments”), subject to dilution for the
                                                 Management Incentive Plan and as further described in
                                                 Exhibit C hereto, and payable solely to the Backstop DIP
                                                 Lenders (or to their affiliates, or any affiliated investment
                                                 funds, investment vehicles or entity that is managed, advised
                                                 or sub-advised by such Backstop DIP Lender or such affiliate)
                                                 ratably based on their New Money DIP Commitments;
                                                 provided, however, that, upon the occurrence of an event of
                                                 default under the DIP Credit Agreement or upon repayment of


2
      “Stated Equity Value” means equity value based on a total enterprise value of $500 million, as agreed by the
      Required First Lien Lenders and the Required Second Lien Noteholders; provided, however, that to the extent the
      valuation analysis prepared by the Jefferies LLC, investment banker to the Company, attached as an exhibit to
      the Disclosure Statement (the “Valuation Analysis”) (which, for the avoidance of doubt, shall in all instances be
      calculated as if the Company’s balance sheet will have no capitalized sale-leaseback obligations pro forma for
      the restructuring transactions, regardless of the ultimate accounting treatment for such obligations) differs from
      the Stated Equity Value, such Valuation Analysis must be acceptable to the Required First Lien Lenders in their
      sole and absolute discretion.



                                                            5
Case 20-41308   Doc 269-2    Filed 04/09/20 Entered 04/09/20 21:55:17                   Exhibit B:
                                 RSA Pg 39 of 51



                                  the DIP Loans in full and termination of all New Money DIP
                                  Commitments without the occurrence of the Plan Effective
                                  Date, the DIP Put Option Premium will be immediately
                                  payable in cash in an amount equal to $10 million.
                             •    Delayed Draw Term Loan Commitment Fee: 1.0% per
                                  annum of the aggregate commitment to fund the Delayed Draw
                                  DIP Term Loans.
                             •    Covenants: Reporting requirements, affirmative covenants,
                                  and negative covenants customarily found in loan documents
                                  for similar debtor in possession financings and other reporting
                                  requirements and covenants to be agreed, including
                                  (i) cumulative capital expenditures, (ii) minimum liquidity,
                                  and (iii) a budget variance test.
                             •    Milestones: To be consistent with the milestones set forth in
                                  the Restructuring Support Agreement.
                             •    Use of Proceeds: Proceeds of the New Money DIP Loans will
                                  be used in accordance with the terms of the DIP Facility
                                  Documents, including the DIP Budget, including, without
                                  limitation: (A) to pay all fees due to DIP Lenders as provided
                                  under the DIP Facility, including professional fees and
                                  expenses (including legal, financial advisor, appraisal, and
                                  valuation-related fees and expenses) incurred by DIP Lenders
                                  as provided therein, including those incurred in connection
                                  with the preparation, negotiation, documentation, and court
                                  approval of the DIP Facility; and (B) to provide working
                                  capital and for other general corporate purposes of the Debtors.

                     Certain members of the Ad Hoc Groups set forth on Exhibit A of this Term
                     Sheet (collectively, on behalf of themselves or certain (i) of their affiliates
                     or their affiliated investment funds, or (ii) investment funds, accounts,
                     vehicles, or other entities that are managed, advised or sub-advised by a
                     member of the Ad Hoc Groups or their affiliates, the “Backstop DIP
                     Lenders”) will agree to backstop the New Money DIP Commitments on a
                     several, not joint and several, basis, in the percentages set forth on Exhibit
                     A of this Term Sheet. Backstop DIP Lenders having backstop
                     commitments of more than 60% of the New Money DIP Commitments
                     shall be referred to herein as the “Required Backstop DIP Lenders”.
                     The New Money DIP Commitments will be allocated as follows:
                         (i) 92.75% of the aggregate New Money DIP Commitments shall be
                             allocated to Consenting First Lien Lenders as follows: (a) 46.375%
                             of the New Money DIP Commitments to the Backstop DIP Lenders
                             pro rata based on each such lender’s share of First Lien Claims
                             relative to the First Lien Claims of all Backstop DIP Lenders; and
                             (b) 46.375% to all participating Consenting First Lien Lenders
                             (which, for the avoidance of doubt, includes any Backstop DIP




                                            6
Case 20-41308        Doc 269-2      Filed 04/09/20 Entered 04/09/20 21:55:17                 Exhibit B:
                                        RSA Pg 40 of 51



                                    Lenders) pro rata based on each such lender’s First Lien Claims;
                                    and
                                (ii) 7.25% of the aggregate New Money DIP Commitments shall be
                                     allocated to Consenting Second Lien Noteholders as follows:
                                     (a) 3.625% of the New Money DIP Commitments to the Backstop
                                     DIP Lenders pro rata based on each such lender’s share of Second
                                     Lien Claims relative to the Second Lien Claims of all Backstop
                                     DIP Lenders; and (b) 3.625% to participating Consenting Second
                                     Lien Noteholders (which, for the avoidance of doubt, includes any
                                     Backstop DIP Lenders) pro rata based on each such lender’s
                                     Second Lien Claims.

First Lien Exit Facility;   “First Lien Exit Facility” means a new senior secured first-priority term
Syndication; the            loan facility in an aggregate principal amount up to $225 million to be
Backstop Commitment         funded as set forth below (the loans advanced thereunder, the “First Lien
Agreement                   Exit Loans” and the holders of such loans, the “First Lien Exit Facility
                            Lenders”).
                            The First Lien Exit Facility will be issued by Reorganized Foresight or a
                            subsidiary thereof, as borrower, and guaranteed by each of the other
                            Reorganized Debtors. The First Lien Exit Facility will be in form and
                            substance acceptable to the Company, the Required First Lien Lenders and
                            Required Exit Backstop Parties (as defined herein) and will have the
                            following terms, among others:
                                •   Interest Rate: L + 8.00% (LIBOR floor of 1.50%), payable in
                                    cash.
                                •   Exit Equity Component: The First Lien Exit Facility Lenders (or
                                    their affiliates, or any affiliated investment funds, investment
                                    vehicles, or entity that is managed, advised or sub-advised by such
                                    First Lien Exit Facility Lender or such affiliate) will receive their
                                    pro rata share (based on their respective percentage of First Lien
                                    Exit Loans) of 9.90% of the New Common Equity issued and
                                    outstanding on the Plan Effective Date and as further described on
                                    Exhibit C (the “Exit Equity Component”), subject to dilution for
                                    the Management Incentive Plan.
                                •   Tenor: 7 years.
                                •   Call Protection: None.
                                •   Use of Proceeds: Proceeds of the First Lien Exit Facility will be
                                    used to refinance, on the Plan Effective Date, the outstanding
                                    obligations under the DIP Facility as of the Plan Effective Date and
                                    the balance to fund general working capital and for other general
                                    corporate purposes after the Plan Effective Date on terms to be
                                    mutually agreed.
                                •   Ratings: The Debtors will use commercially reasonable efforts to
                                    timely procure a public rating (but no specific rating) for the First




                                                  7
Case 20-41308   Doc 269-2    Filed 04/09/20 Entered 04/09/20 21:55:17                  Exhibit B:
                                 RSA Pg 41 of 51



                             Lien Exit Loans from Moody’s Investors Service, Inc. within thirty
                             (30) days of the Plan Effective Date.
                     Eligible holders of First Lien Claims and Second Lien Claims shall have
                     the opportunity to participate (the “Opportunity”) in the First Lien Exit
                     Facility as follows:
                      (i)    50% of the aggregate principal amount of First Lien Exit Loans
                             shall be funded by the Exit Backstop Parties (as defined below) as
                             part of the Direct Debt Placement (as set forth, and defined, below);
                             and
                      (ii)   the remaining 50% of the aggregate principal amount of the First
                             Lien Exit Loans (the “Syndication Amount”) shall be allocated as
                             follows:
                             (a)     92.75% of the Syndication Amount will be available to
                                     eligible holders of First Lien Claims, pro rata based on
                                     such holders’ First Lien Claims (which shall include the
                                     Exit Backstop Parties) (the “First Lien Syndication”); and
                             (b)     7.25% of the Syndication Amount will be available to
                                     eligible holders of Second Lien Claims, pro rata based on
                                     such holders’ Second Lien Claims (which shall include the
                                     Exit Backstop Parties) (the “Second Lien Syndication”
                                     and, together with the First Lien Syndication, the
                                     “Syndication”).
                     The Opportunity will be conducted on the terms and conditions to be set
                     forth in the syndication procedures and related documentation, which
                     procedures and documentation shall be acceptable to the Required Exit
                     Backstop Parties.
                     The Opportunity will be backstopped on a several, and not joint and
                     several, basis by certain members of the Ad Hoc Groups as set forth on
                     Exhibit B to this Term Sheet (collectively, on behalf of themselves or
                     certain (i) of their affiliates or their affiliated investment funds, or
                     (ii) investment funds, accounts, vehicles, or other entities that are managed,
                     advised or sub-advised by a member of the Ad Hoc Groups or their
                     affiliates, the “Exit Backstop Parties” and, the Exit Backstop Parties
                     providing more than 60% of the commitments to backstop the Syndication
                     Amount, the “Required Exit Backstop Parties”) pursuant to the terms of
                     a commitment agreement (the “Backstop Commitment Agreement”),
                     which will be in form and substance acceptable to the Company, the
                     Required Exit Backstop Parties, and in the amounts set forth in, a schedule
                     attached to the Backstop Commitment Agreement (the backstop
                     commitments, the “Exit Backstop Commitments”), in each case subject
                     to negotiation and execution of definitive documentation, and following
                     receipt of all necessary internal approvals.
                     For the avoidance of doubt (i) the First Lien Syndication shall be
                     backstopped solely by those Exit Backstop Parties holding First Lien
                     Claims (in such capacity, the “First Lien Exit Backstop Parties”) pro rata
                     based on such First Lien Claims and (ii) the Second Lien Syndication shall



                                            8
Case 20-41308     Doc 269-2    Filed 04/09/20 Entered 04/09/20 21:55:17                 Exhibit B:
                                   RSA Pg 42 of 51



                        be backstopped solely by those Exit Backstop Parties holding Second Lien
                        Claims (in such capacity, the “Second Lien Exit Backstop Parties”) pro
                        rata based on such Second Lien Claims.
                        To the extent required as evidentiary support, the Company will seek
                        authority to file the Backstop Allocation Schedule under seal or in redacted
                        form in the Backstop Commitment Agreement, including in any filing with
                        the Bankruptcy Court.
                        As consideration for the commitments of the Exit Backstop Parties, and
                        whether or not the Exit Backstop Parties are required to fund the
                        backstopped portion of the First Lien Exit Loans, under the terms of the
                        Backstop Commitment Agreement, each Exit Backstop Party will receive,
                        based on its individual Exit Backstop Commitments and Direct Debt
                        Commitments (as defined below), its pro rata share of a premium (the
                        “Exit Put Option Premium” and, together with the Exit Equity
                        Component, the “Exit Equity Issuances”), which will consist of a put
                        option premium equal to 6.00% of the aggregate principal amount of Exit
                        Backstop Commitments and Direct Debt Commitments. The Exit Put
                        Option Premium will be payable in the form of New Common Equity at a
                        35% discount to Stated Equity Value, and as further described on
                        Exhibit C hereto.
                        Categories of holders of New Common Equity as of the Plan Effective Date
                        (subject to dilution from New Common Equity issued in connection with
                        the Management Incentive Plan) will be as set forth on Exhibit C to this
                        Term Sheet.

Direct Debt Placement   Pursuant to the Backstop Commitment Agreement, the Exit Backstop
                        Parties will on a several, and not joint and several, basis, purchase in a
                        direct private placement (the “Direct Debt Placement” and the
                        commitments thereunder, the “Direct Debt Commitment”) an amount
                        equal to 50% of the aggregate principal amount of the First Lien Exit Loans
                        (the “Direct Debt Placement Amount”), allocated as follows: (i) 92.75%
                        of the Direct Debt Placement Amount to the First Lien Exit Backstop
                        Parties, pro rata based on such parties’ First Lien Claims; and (ii) 7.25%
                        of the Direct Debt Placement Amount to the Second Lien Exit Backstop
                        Parties, pro rata based on such parties’ Second Lien Claims. The Direct
                        Debt Commitment will close concurrently with the closing of the
                        Opportunity and the consummation of the Plan.

New Common Equity       “New Common Equity” means the equity securities of Reorganized
                        Foresight to be issued upon consummation of the Restructuring.




                                              9
    Case 20-41308         Doc 269-2        Filed 04/09/20 Entered 04/09/20 21:55:17                    Exhibit B:
                                               RSA Pg 43 of 51


                           Treatment of Claims Against and Interests in the Debtors
    On the Plan Effective Date, each holder of an allowed claim or interest, as applicable, shall receive under
    the Plan the treatment described below in full and final satisfaction, settlement, release, and discharge of
    and in exchange for such holder’s allowed claim or interest, except to the extent different treatment is
    agreed to by the applicable parties.

    DIP Facility Claims           The claims under the DIP Facility will either be, at the election of each DIP
                                  Lender, (i) paid in full in cash and, solely with respect to the DIP Payments,
                                  to the extent the DIP Payments are paid in New Common Equity, New
                                  Common Equity, or (ii) such other treatment acceptable to such DIP
                                  Lender.

    Administrative Expense        Except to the extent a holder of an allowed Administrative Expense Claim
    Claims                        agrees to less favorable treatment, each holder of an allowed
                                  Administrative Expense Claim will receive cash equal to the full unpaid
                                  amount of such allowed Administrative Expense Claim, which payments
                                  shall be made in the ordinary course of business or on the later of the Plan
                                  Effective Date and the date on which such claim becomes an allowed claim
                                  (or as soon as reasonably practicable thereafter).

    Priority Tax Claims           Except to the extent a holder of an allowed Priority Tax Claim agrees to
                                  less favorable treatment, pursuant to section 1129(a)(9)(C) of the
                                  Bankruptcy Code, each holder of an allowed Priority Tax Claim will
                                  receive, at the Debtors’ option and subject to the consent of the Required
                                  First Lien Lenders, either (i) cash equal to the allowed amount of such
                                  claim on the later of the Plan Effective Date and the date such claim
                                  becomes due and owing (or as soon as reasonably practicable thereafter) or
                                  (ii) through equal annual installment payments in cash, of a total value
                                  equal to the allowed amount of such claim, over a period ending not later
                                  than five years after the Petition Date.

    Class 1: Other Secured        Except to the extent that a holder of allowed Other Secured Claim3 agrees
    Claims                        to less favorable treatment, each holder of an allowed Other Secured Claim
                                  will, in the Debtors’ discretion, with the consent of the Required First Lien
                                  Lenders, (i) be reinstated and rendered unimpaired in accordance with
                                  section 1124(2) of the Bankruptcy Code, notwithstanding any contractual
                                  provision or applicable non-bankruptcy law that entitles the holder of such
                                  claim to demand or to receive payment prior to the stated maturity of such
                                  allowed Other Secured Claim from and after the occurrence of a default,
                                  (ii) receive cash in an amount equal to such allowed Other Secured Claim
                                  as determined in accordance with section 506(a) of the Bankruptcy Code,
                                  or (iii) receive the collateral securing its allowed Other Secured Claim on
                                  the later of the Plan Effective Date and the date such Other Secured Claims
                                  becomes an allowed claim or as soon thereafter as reasonable practicable.




3
      “Other Secured Claim” means any secured claim against any Debtor other than: (i) First Lien Claims; (ii) Second
      Lien Claims; or (iii) the DIP Facility Claims.



                                                         10
    Case 20-41308         Doc 269-2         Filed 04/09/20 Entered 04/09/20 21:55:17                      Exhibit B:
                                                RSA Pg 44 of 51



    Class 2: Other Priority        Except to the extent a holder of an allowed Other Priority Claim agrees to
    Claims                         less favorable treatment, each holder of an allowed Other Priority Claim
                                   will receive cash equal to the allowed amount of such claim on the later of
                                   the Plan Effective Date and the date on which such claim becomes an
                                   allowed Claim (or as soon as reasonably practicable thereafter).

    Class 3: First Lien            Allowance: The First Lien Claims shall be allowed as secured claims in the
    Claims                         aggregate amount of no less than $918,930,135.46 (which amount shall,
                                   subject to entry of the Final DIP Order, be reduced by the amount of the
                                   Roll-Up DIP Loans) against each of the Debtors that are obligors under the
                                   First Lien Credit Agreement.
                                   Treatment: Each holder of an allowed First Lien Claim will receive its pro
                                   rata share of 92.75% of the New Common Equity outstanding on the Plan
                                   Effective Date, subject to the Equity Dilution, as described on Exhibit C.

    Class 4: Second Lien           Allowance: The Second Lien Claims shall be allowed in the aggregate
    Claims                         amount of no less than $472,121,609.38 million against each of the Debtors
                                   that are obligors under the Second Lien Indenture.

                                   Each holder of an allowed Second Lien Claim will receive its pro rata share
                                   of 7.25% of the New Common Equity outstanding on the Plan Effective
                                   Date, subject to the Equity Dilution, as described on Exhibit C.

    Class 5: General               If Class 5 General Unsecured Claims votes to accept the Plan, each holder
    Unsecured Claims               of an allowed General Unsecured Claim4 will receive its pro rata share of
                                   the Accepting Unsecured Claims Cash Pool.

                                   If Class 5 General Unsecured Claims votes to reject the Plan, each holder
                                   of an allowed General Unsecured Claim will receive its pro rata share of
                                   the Rejecting Unsecured Claims Cash Pool.

                                   Notwithstanding the foregoing, a convenience class may be established
                                   under the Plan pursuant to section 1122 of the Bankruptcy Code (with such
                                   Plan provision being acceptable to the Required First Lien Lenders) to
                                   provide distributions up to an aggregate amount of cash to be specified
                                   under the Plan.

    Class 6: Intercompany          All claims held by a Debtor or affiliate thereof in any other Debtor or
    Claims                         affiliate (an “Intercompany Claim”), will be, at the option of the Required
                                   First Lien Lenders and the Company, either (a) reinstated or (b) cancelled
                                   without any distribution on account of such Intercompany Claims.




4
      “General Unsecured Claim” means any claim (other than an Administrative Expense Claim, DIP Facility Claim,
      Other Secured Claim, Priority Tax Claim, Other Priority Claim, First Lien Claim, Second Lien Claim, or
      Intercompany Claim) against one or more of the Debtors including (a) Claims arising from the rejection of
      unexpired leases or executory contracts to which a Debtor is a party and (b) Claims arising from any litigation or
      other court, administrative, or regulatory proceeding, including damages or judgments entered against, or
      settlement amounts owing by, a Debtor related thereto.



                                                           11
    Case 20-41308         Doc 269-2        Filed 04/09/20 Entered 04/09/20 21:55:17                      Exhibit B:
                                               RSA Pg 45 of 51



    Class 7: Intercompany          All equity interests held by a Debtor in any other Debtor will be, at the
    Interests                      option of the Required First Lien Lenders and the Company, either
                                   (a) reinstated or (b) cancelled without any distribution on account of such
                                   interests.

    Class 8: Existing              Existing Interests 5 will be cancelled and will be of no further force or effect.
    Interests                      Holders of Existing Interests will receive no recovery on account of such
                                   interests.
                                         Other Terms of the Restructuring
    Definitive Documents           The material documents implementing the Restructuring (collectively, the
                                   “Definitive Documents”) shall be consistent with this Term Sheet and the
                                   Restructuring Support Agreement and otherwise acceptable to the
                                   Company, the Required First Lien Lenders and, solely with respect to the
                                   economic treatment provided on account of the Second Lien Claims,
                                   reasonably acceptable to the Required Second Lien Lenders.

    Executory Contracts            In connection with the Plan, the Debtors shall seek to reject, pursuant to,
    and Unexpired Leases           inter alia, section 365 of the Bankruptcy Code, those executory contracts
                                   and unexpired leases that may be mutually agreed upon by the Debtors and
                                   the Required First Lien Lenders and set forth on a schedule to be included
                                   in the Plan Supplement (the “Rejection Schedule”). As of and subject to
                                   the occurrence of the Plan Effective Date, all executory contracts and
                                   unexpired leases to which the Debtors are party shall be deemed assumed
                                   unless such executory contract or unexpired lease (a) was previously
                                   assumed or rejected pursuant to a final order of the Bankruptcy Court, (b) is
                                   specifically listed on the Rejection Schedule, or (c) is the subject of a
                                   separate motion filed by a Debtor, with the reasonable consent of the
                                   Required First Lien Lenders, for assumption or rejection under section 365
                                   of the Bankruptcy Code.

                                   The Debtors shall use commercially reasonable efforts to provide the Ad
                                   Hoc Groups and their advisors with all reasonable information needed to
                                   analyze a decision to assume or reject an executory contract or unexpired
                                   lease, and the Debtors will not make any such decision without first
                                   obtaining the consent of the Required First Lien Lenders.

    Insurance Policies             All insurance policies and contracts for directors’ and officers’ liability
                                   maintained by the Debtors, including any directors’ and officers’ “tail
                                   policy” (collectively, the “D&O Liability Insurance Policies”) shall be
                                   treated as if they were executory contracts that are assumed under the Plan.
                                   Confirmation of the Plan shall not discharge, impair, or otherwise modify
                                   any indemnity obligations assumed by the foregoing assumption of the
                                   D&O Liability Insurance Policies, and each such indemnity obligation shall



5
      “Existing Interests” means, collectively, all equity and voting interests in FELP and GP LLC (including common
      units, general partner interests, subordinated units, warrants, and options to purchase equity interests) and all
      incentive distribution rights in FELP and GP LLC.



                                                          12
Case 20-41308      Doc 269-2      Filed 04/09/20 Entered 04/09/20 21:55:17                 Exhibit B:
                                      RSA Pg 46 of 51



                          be deemed and treated as an Executory Contract that has been assumed by
                          the Debtors under the Plan as to which no proof of claim need be filed.

                          The Debtors or the Reorganized Debtors, as the case may be, shall maintain
                          their director and officers insurance policies and their employment
                          practices liability policies providing coverage for those insureds currently
                          covered by such policies for the remaining term of such policies and shall
                          maintain runoff policies or tail coverage under policies in effect as of the
                          Plan Effective Date for a period of six (6) years after the Plan Effective
                          Date, to the fullest extent permitted by such provisions, in each case
                          insuring such parties in respect of any claims, demands, suits, causes of
                          action, or proceedings against such insureds in at least the scope and
                          amount as currently maintained by the Debtors.

Affiliate Agreements      The Company shall amend and restate the Company’s contracts and any
                          other arrangements or enter into new agreements with (a) Murray Energy
                          Corporation and its direct and indirect subsidiaries (collectively “Murray
                          Energy”), including, without limitation, Murray American Coal, Inc.,
                          American Energy Corporation, Consolidated Land Company, Javelin
                          Global Commodities (UK) Ltd. and The American Coal Sales Company
                          (collectively, the “Murray Contracts”), (b) Foresight Reserves, LP and its
                          direct and indirect subsidiaries, including, without limitation, New River
                          Royalty, LLC, Ruger Coal Company, LLC, and Colt LLC (collectively, the
                          “Cline Contracts”), and (c) any other affiliated entity or entity that the
                          Company has previously considered a related party, including, without
                          limitation, Natural Resource Partners LP and its direct and indirect
                          subsidiaries, including HOD, LLC, WPP, LLC, Williamson Transport,
                          LLC, and Williamson Track, LLC (collectively, and, together with the
                          Murray Contracts and the Cline Contracts, the “Renegotiated
                          Contracts/Leases”) in a manner acceptable to the Required First Lien
                          Lenders.

                          The Company shall obtain the transfer of permits, the replacement of
                          associated bonding and post-closing operation of each of the mines that is
                          managed pursuant to any Affiliate Contract or with any non-debtor party to
                          the extent the relevant Affiliate Contract or agreement with a third party is
                          not amended and restated to ensure, or does not otherwise ensure,
                          continuance of such permits, bonding, or post-closing operation.

Conditions Precedent to   The occurrence of the Plan Effective Date of the Plan shall be subject to
Consummation of the       the satisfaction of each of the following conditions precedent (each of
Plan                      which may not be waived without the consent of the Company, the
                          Required First Lien Lenders and, solely with respect to the waiver of any
                          condition precedent that adversely impacts the economic treatment
                          provided on account of Second Lien Claims, the Required Second Lien
                          Lenders, such consent not be unreasonably conditioned, delayed, or
                          withheld):

                          (a) The Bankruptcy Court will have entered the Confirmation Order, in
                              form and substance reasonably acceptable to the Company, the



                                                13
Case 20-41308     Doc 269-2   Filed 04/09/20 Entered 04/09/20 21:55:17                 Exhibit B:
                                  RSA Pg 47 of 51



                           Required First Lien Lenders and the Required Exit Backstop Parties
                           and such Confirmation Order becomes a final order not subject to a
                           stay, appeal or motion for reconsideration.

                       (b) The conditions precedent to funding of the First Lien Exit Facility will
                           have been satisfied or will be satisfied contemporaneously with the
                           occurrence of the Plan Effective Date.

                       (c) The New Common Equity will have been issued.

                       (d) The Plan, the Definitive Documents, and all documents contained in
                           any Plan supplement, including any exhibits, schedules, amendments,
                           modifications or supplements thereto, will have been executed and/or
                           effectuated, in form and substance consistent in all respects with the
                           Restructuring Support Agreement, the Backstop Commitment
                           Agreement, and otherwise acceptable to the Company, the Required
                           First Lien Lenders and the Required Exit Backstop Parties, as
                           applicable, and shall not have been modified in a manner inconsistent
                           with the Restructuring Support Agreement or the Backstop
                           Commitment Agreement.

                       (e) The Renegotiated Contracts/Leases will have been amended and
                           restated in a manner acceptable to the Company and the Required First
                           Lien Lenders.

                       (f) The Restructuring Support Agreement and the Backstop Commitment
                           Agreement are in full force and effect, all conditions will have been
                           satisfied thereunder, and there will be no breach that would, after the
                           expiration of any applicable notice or cure period, give rise to a right
                           to terminate the Restructuring Support Agreement or the Backstop
                           Commitment Agreement (as applicable).

                       (g) No court of competent jurisdiction or other competent governmental or
                           regulatory authority will have issued a final and non-appealable order
                           making illegal or otherwise restricting, limiting, preventing, or
                           prohibiting, in a material respect, the consummation of the Plan, the
                           Restructuring, the Restructuring Support Agreement, the Backstop
                           Commitment Agreement, or any of the Definitive Documents
                           contemplated thereby.

                       (h) The Debtors will have obtained all material authorizations, consents,
                           regulatory approvals, rulings, or documents that are necessary to
                           implement and effectuate the Restructuring.

                       (i) The Debtors will have paid all fees and expenses as set forth in the
                           Restructuring Support Agreement and the Backstop Commitment
                           Agreement.

Tax Structuring        The manner of implementing the Restructuring and the identity and tax
                       characterization of Reorganized Foresight shall be determined by the



                                            14
Case 20-41308       Doc 269-2       Filed 04/09/20 Entered 04/09/20 21:55:17                 Exhibit B:
                                        RSA Pg 48 of 51



                            Required First Lien Lenders, and shall be reasonably acceptable to the
                            Company.

Restructuring Fees and      As set forth in the Restructuring Support Agreement, the Company shall
Expenses                    pay the reasonable fees and expenses of the Ad Hoc Groups in connection
                            with the Restructuring, including, but not limited to, the reasonable and
                            documented fees and disbursements of (i) Akin Gump Strauss Hauer &
                            Feld LLP, (ii) Lazard Frères & Co. LLC., (iii) Thompson Coburn LLP,
                            (iv) Milbank LLP, (v) Perella Weinberg Partners LP., and (vi) Bryan Cave
                            Leighton Paisner LLP.

                         Corporate Governance of the Reorganized Debtors
Corporate Governance        Corporate governance for the Reorganized Debtors, including charters,
                            bylaws, operating agreements, shareholder or stockholder agreements,
                            registration rights agreements, or other organizational or formation
                            documents, as applicable, the corporate form of Reorganized Foresight and
                            the structure, size, and composition of the new board of directors/managers
                            of Reorganized Foresight (the “New Board”) will be determined by the
                            Required First Lien Lenders, with the reasonable consent of the Required
                            Second Lien Noteholders, and will be consistent with section 1123(a)(6) of
                            the Bankruptcy Code.
                            The initial New Board will consist of five (5) directors, as follows:
                                -   Robert D. Moore shall serve as the chairman;
                                -   Funds and/or accounts affiliated with, or managed and/or advised
                                    by GoldenTree Asset Management LP and Davidson Kempner
                                    Capital Management LP shall each be entitled to appoint one (1)
                                    director; and
                                -   Required First Lien Lenders shall be entitled to appoint two (2)
                                    independent directors in consultation with Robert D. Moore.
                            Additionally, any holder of more than 10% of the pro forma New Common
                            Equity (prior to dilution for the Management Incentive Plan) shall be
                            entitled to observer rights.

Employment                  The Plan will provide that Reorganized Foresight will (a) assume certain
Agreements; Other           employment and retention agreements, incentive plans, and compensation
Compensation                and severance plans to be determined by the Company with the reasonable
Programs                    consent of the Required First Lien Lenders, and (b) honor all obligations
                            related thereto.

Management Incentive        The New Board will adopt a management incentive plan reserving up to
Plan                        10% of the New Common Equity (the “Management Incentive Plan”),
                            with the initial grant being determined by the Required First Lien Lenders
                            in consultation with (i) a compensation consultant reasonably acceptable to
                            the Required First Lien Lenders and (ii) the Chief Executive Officer of the
                            Company, with subsequent grants to be determined by the New Board.




                                                  15
    Case 20-41308         Doc 269-2         Filed 04/09/20 Entered 04/09/20 21:55:17                      Exhibit B:
                                                RSA Pg 49 of 51


                                 General Provisions Regarding the Restructuring
    Restructuring                  The Confirmation Order will be deemed to authorize, among other things,
    Transactions                   all actions as may be necessary or appropriate, consistent with the
                                   Restructuring Support Agreement, to effect any transaction described in,
                                   approved by, contemplated by, or necessary to effectuate the Plan with the
                                   consent of the Required First Lien Lenders and, solely with respect to the
                                   treatment provided on account of the Second Lien Claims, the Required
                                   Second Lien Lenders.

                                   The Debtors may through the Restructuring streamline or simplify their
                                   organizational structure including by dissolving or merging certain entities
                                   with the consent of the Required First Lien Lenders.

    Cancellation of Notes,         On the Plan Effective Date, except to the extent otherwise provided in this
    Instruments,                   Term Sheet, the Restructuring Support Agreement, or the Plan, all notes,
    Certificates, and Other        instruments, certificates, and other documents evidencing claims or
    Documents                      interests, including credit agreements and indentures, shall be canceled and
                                   the obligations of the Debtors thereunder or in any way related thereto shall
                                   be deemed satisfied in full and discharged.

    Releases                       The Plan shall provide for customary releases of all Claims among: (a) the
                                   Debtors and the Reorganized Debtors; (b) the Facilities Agent; (c) the Term
                                   Agent; (d) the Second Lien Indenture Trustee, (e) the Ad Hoc First Lien
                                   Group; (f) the Consenting First Lien Lenders; (g) the Ad Hoc Crossover
                                   Group; (h) the Consenting Second Lien Noteholders; (i) the DIP Agent;
                                   (j) the DIP Lenders; (k) the Exit Backstop Parties; and (l) with respect to
                                   each of the foregoing entities in clauses (a) through (l) such entity and its
                                   Related Persons (such entities in the foregoing clauses (a) through (l), to
                                   the extent providing a release under the Plan, each a “Releasing Party”,
                                   and to the extent being released under the Plan, each a “Released Party”). 6

                                   The releases to be set forth in the Plan shall include releases of each
                                   Released Party from any Claims or Causes of Action, including any
                                   derivative claims asserted or assertable on behalf of any of the Debtors, that
                                   the Debtors, the Reorganized Debtors, or their Estates or affiliates or that
                                   each other Releasing Party, as applicable, would have been legally entitled
                                   to assert in its own right (whether individually or collectively) or on behalf
                                   of the holder of any Claims or Interest or other entity, based on or relating
                                   to, or in any manner arising from, in whole or in part, the Debtors, the
                                   Debtors’ capital structure, the assertion or enforcement of rights and


6
      “Related Persons” with respect to an entity shall mean that entity’s current and former affiliates, and such
      entities’ and their current and former affiliates’ current and former directors, managers, officers, equity holders
      (regardless of whether such interests are held directly or indirectly), managed or advised accounts, funds or other
      entities, affiliated investment funds or investment vehicles, investment advisors, sub-advisors or managers,
      predecessors, successors and assigns, subsidiaries, and each of their respective current and former equity holders,
      officers, directors, managers, principals, members, employees, agents, advisory board members, financial
      advisors, partners, attorneys, accountants, investment bankers, consultants, representatives, and other
      professionals, each in their capacity as such.



                                                           16
Case 20-41308   Doc 269-2    Filed 04/09/20 Entered 04/09/20 21:55:17                   Exhibit B:
                                 RSA Pg 50 of 51



                     remedies against the Debtors, the Debtors’ in- or out-of-court restructuring
                     discussions, the purchase, sale, or rescission of the purchase or sale of any
                     Security of the Debtors or the Reorganized Debtors, the subject matter of,
                     or the transactions or events giving rise to, any Claim or Interest that is
                     treated in the Plan, the business or contractual arrangements between any
                     Debtor and any released party (including any Released Party), the Chapter
                     11 Cases and any related adversary proceedings, the formulation,
                     preparation, dissemination, negotiation, filing, or consummation of the
                     Restructuring Support Agreement, the Backstop Commitment Agreement,
                     the Disclosure Statement, the Plan, or any restructuring transaction,
                     contract, instrument, release, or other agreement or document created or
                     entered into in connection with the foregoing, or upon any act or omission,
                     transaction, agreement, event or other occurrence taking place on or before
                     the Plan Effective Date. Notwithstanding anything to the contrary in the
                     foregoing, the releases set forth above do not release (a) any post-Plan
                     Effective Date obligations of any party or entity under the Plan, any post-
                     Plan Effective Date transaction contemplated by the Restructuring, or any
                     document, instrument, or agreement executed to implement the Plan or
                     (b) any individual from any claim related to an act or omission that is
                     determined in a final order by a court competent jurisdiction to have
                     constituted willful misconduct, fraud or gross negligence.

                     The Plan shall provide for releases to the Debtors and Reorganized Debtors,
                     together with all of their Related Persons, of all Claims and causes of action
                     that could be asserted against, or in any way relating to, or arising out of
                     (i) any Debtor, the Reorganized Debtors, their businesses, or their property,
                     (ii) the Chapter 11 Cases, (iii) the formulation, preparation, negotiation,
                     dissemination, implementation, administration, or consummation of the
                     Plan, or (iv) any other act or omission in connection with the Chapter 11
                     Cases.

Exculpation          The Plan shall provide certain customary exculpation provisions, which
                     shall include a full exculpation from liability in favor of (a) the Debtors and
                     the Reorganized Debtors; (b) the Facilities Agent; (c) the Term Agent;
                     (d) the Ad Hoc First Lien Group; (e) the Consenting First Lien Lenders;
                     (f) the Ad Hoc Crossover Group; (g) the Consenting Second Lien
                     Noteholders; (h) the DIP Agent; (i) the DIP Lenders; (j) the Exit Backstop
                     Parties; and (k) the Related Persons of all of the foregoing parties from any
                     and all claims and causes of action arising on or after the Petition Date and
                     any and all claims and causes of action relating to any act taken or omitted
                     to be taken in connection with, or related to, formulating, negotiating,
                     preparing, disseminating, implementing, administering, soliciting,
                     confirming or consummating the Plan, the Disclosure Statement, or any
                     contract, instrument, release or other agreement or document created or
                     entered into in connection with the Plan or any other act taken or omitted
                     to be taken in connection with or in contemplation of the Chapter 11 Cases
                     or the restructuring of the Debtors, with the sole exception of willful
                     misconduct, fraud, or gross negligence.




                                           17
Case 20-41308      Doc 269-2    Filed 04/09/20 Entered 04/09/20 21:55:17                  Exhibit B:
                                    RSA Pg 51 of 51



Non-Severability        Each of the provisions of this Term Sheet is integrated with and integral to
                        the whole and shall not be severable from the remainder thereof. In the
                        event that any provision of this Term Sheet or the Restructuring Support
                        Agreement is determined to be illegal or unenforceable, then any of the
                        parties hereto or to the Restructuring Support Agreement may, in their sole
                        discretion, by written notice to the other parties hereto and thereto, declare
                        this Term Sheet and the Restructuring Support Agreement null and void,
                        whereupon the obligations of the parties (other than to effectuate such
                        rescission and unwind) shall immediately and automatically terminate.




                                              18
